Exhibit 10.6

EXECUTION COPY

 

--------------------------------------------------------------------------------

PARTRIDGE ACQUIRED PORTFOLIO BUSINESS TRUST

Issuer

COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION

Servicer

DEUTSCHE BANK AG, LONDON BRANCH

Paying Agent

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

Indenture Trustee

SERIES 2007-ONE INDENTURE SUPPLEMENT

Dated as of April 4, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I         Creation of the Series 2007-One Notes   

Section 1.01.

   Designation.    1    ARTICLE II       Definitions   

Section 2.01.

   Definitions    2    ARTICLE III       Servicing Fee   

Section 3.01.

   Servicing Compensation    18    ARTICLE IV       Allocation and Application
of Collections   

Section 4.01.

   Collections and Allocations    19

Section 4.02.

   Determination of Monthly Interest    19

Section 4.03.

   Daily Application of Collections    22

Section 4.04.

   Required Coverage Amount    23

Section 4.05.

   Application of Available Collections    23

Section 4.06.

   Defaulted Amounts; Reduction Amounts    28

Section 4.07.

   Determination of LIBOR    29

Section 4.08.

   VFN Increases    29    ARTICLE V       Distributions; Reports to Series
2007-One Noteholders   

Section 5.01.

   Distributions    31

Section 5.02.

   Reports and Statements to Series 2007-One Noteholders    33    ARTICLE VI   
   Series 2007-One Redemption Events; Voting   

Section 6.01.

   Series 2007-One Redemption Events    34    ARTICLE VII       Redemption of
Series 2007-One Notes; Series Termination   

Section 7.01.

   Administrative Redemption; Final Distributions    36

Section 7.02.

   Series Termination    36

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page      ARTICLE VIII         Redemption of Series 2007-One Notes;
Final Distributions   

Section 8.01.

   Sale of Receivables or Redemption of the Series 2007-One Notes and the O/C
Certificate pursuant to Sections 5.05 and 5.17 of the Indenture and Sections
7.01 and 8.01 of this Indenture Supplement    37    ARTICLE IX      
Miscellaneous Provisions   

Section 9.01.

   Ratification of Indenture    39

Section 9.02.

   Counterparts    39

Section 9.03.

   Governing Law    39

Section 9.04.

   Successors and Assigns    39

Section 9.05.

   Tax Matters    39

Section 9.06.

   Covenant of O/C Holder    44

Section 9.07.

   Transfer of the Variable Funding Notes and the O/C Certificate    44

Section 9.08.

   Event of Default    44

Section 9.09.

   Disclosure of Tax Treatment    45

Section 9.10.

   Limitation of Liability    45

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS    EXHIBIT A-1    Form of Class A-1 Note EXHIBIT A-2    Form of Class
A-2 Note EXHIBIT A-3    Form of Class A-3 Note EXHIBIT A-4    Form of Class A-4
Note EXHIBIT B    Form of Class B Note EXHIBIT C    Form of Variable Funding
Note EXHIBIT D    Form of O/C Certificate EXHIBIT E    Form of Monthly Servicing
Statement EXHIBIT F    Investment Letter EXHIBIT G    Permitted Transferees

 

-iii-



--------------------------------------------------------------------------------

SERIES 2007-ONE INDENTURE SUPPLEMENT, dated as of April 4, 2007 (this “Indenture
Supplement”), among PARTRIDGE ACQUIRED PORTFOLIO BUSINESS TRUST, a Nevada
business trust (herein, the “Issuer”), COMPUCREDIT INTERNATIONAL ACQUISITION
CORPORATION, a Nevada corporation (the “Servicer”), DEUTSCHE BANK AG, LONDON
BRANCH, a corporation duly organized and existing under the law of the Federal
Republic of Germany and having its principal place of business at Taunusanlage
12 in the City of Frankfurt (Main) and operating in the United Kingdom under
branch number BR000005, not in its individual capacity, but solely as paying
agent (herein, together with its successors in the trusts thereunder as provided
in the Indenture referred to below, the “Paying Agent”) under the Master
Indenture, DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York State chartered
bank, not in its individual capacity, but solely as indenture trustee (herein,
together with its successors in the trusts thereunder as provided in the
Indenture referred to below, the “Indenture Trustee”) under the Master
Indenture, dated as of April 4, 2007 (as amended from time to time, the
“Indenture”), among the Issuer, the Servicer and the Indenture Trustee (the
Indenture, together with this Indenture Supplement, the “Agreement”).

Pursuant to Section 2.10 of the Indenture, the Issuer may issue one or more
Series of Notes. The Principal Terms of this Series are set forth in this
Indenture Supplement to the Indenture.

ARTICLE I

Creation of the Series 2007-One Notes

Section 1.01. Designation.

(a) There is hereby created and designated a Series of Notes to be issued
pursuant to the Agreement to be known as “PARTRIDGE ACQUIRED PORTFOLIO BUSINESS
TRUST, Series 2007-One Notes” or the “Series 2007-One Notes.” The Series
2007-One Notes shall be issued as follows: the “Class A-1 Notes,” the “Class A-2
Notes,” the “Class A-3 Notes,” “the Class A-4 Notes,” the “Class B Notes” and
the “Variable Funding Notes.” An O/C Certificate will also be issued pursuant to
the Agreement as part of Series 2007-One and will be entitled to receive the
amounts specified hereunder. The Series 2007-One Notes and the O/C Certificate
will be issued in definitive form.

(b) Series 2007-One shall not be subordinated to any other Series. The Series
2007-One Notes shall be due and payable on the Stated Maturity Date.

[END OF ARTICLE I]



--------------------------------------------------------------------------------

ARTICLE II

Definitions

Section 2.01. Definitions.

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

“Account Owner” shall mean R. Raphael & Sons PLC, a public limited liability
company incorporated in England and Wales, or any other entity which is the
issuer of the credit card relating to an Account pursuant to a Credit Card
Agreement.

“Account Ownership Fee” shall have the meaning specified in the Transfer and
Servicing Agreement.

“Administrative Redemption” shall have the meaning specified in
subsection 7.01(a).

“Administration Fee” shall mean one-twelfth of the product of (i) 0.01%,
(ii) the Series Allocation Percentage and (iii)(A) the sum of the amount of
Receivables (including any Ineligible Receivables to the extent not repurchased
pursuant to the Transfer and Servicing Agreement) on each day of the related
Monthly Period divided by (B) the number of days in such Monthly Period.

“Allocation Amount” shall mean the sum of the Class A Allocation Amount, the
Class B Allocation Amount, the VFN Allocation Amount and the O/C Allocation
Amount.

“Available Finance Charge Collections” shall mean an amount equal to, with
respect to any Monthly Period, the product of (i) the Series Allocation
Percentage for such Monthly Period and (ii) Collections of Finance Charge
Receivables with respect to such Monthly Period; provided, however, for purposes
of this definition, the initial Monthly Period will commence as of the Cut-Off
Time and end on April 30, 2007.

“Available Principal Collections” shall mean an amount equal to, with respect to
any Monthly Period, (i) the product of (a) the Series Allocation Percentage for
such Monthly Period and (b) Collections of Principal Receivables with respect to
such Monthly Period, plus (ii) any other amounts which pursuant to subsection
4.05(a) are to be treated as Available Principal Collections for such Monthly
Period minus (iii) Collections of Principal Receivables applied pursuant to
Section 4.03 for such Monthly Period; provided, however, for purposes of this
definition, the initial Monthly Period will commence as of the Cut-Off Time and
end on April 30, 2007.

“Backup Servicer” shall mean a credit card servicer in the United Kingdom
designated by the Servicer after the Closing Date in a notice to the Indenture
Trustee and consented to by the Required Investors, and its successors and
assigns.

 

2



--------------------------------------------------------------------------------

“Backup Servicing Fee” shall mean the fee designated by the Servicer and
consented to by the Required Investors on the date the Backup Servicer is
designated.

“Business Day” shall have the meaning specified in the Transfer and Servicing
Agreement.

“Class A Allocation Amount” shall mean the sum of the Class A-1 Allocation
Amount, the Class A-2 Allocation Amount, the Class A-3 Allocation Amount and the
Class A-4 Allocation Amount.

“Class A Initial Principal Balance” shall mean the amount specified in Item 1 on
Schedule I.

“Class A Noteholder” shall mean the Person in whose name any Class A Note is
registered in the Note Register.

“Class A Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes.

“Class A Principal Balance” shall mean the sum of the Class A-1 Principal
Balance, the Class A-2 Principal Balance, the Class A-3 Principal Balance and
the Class A-4 Principal Balance.

“Class A Reduction Amounts” shall mean, with respect to any Distribution Date,
the sum of the aggregate amounts by which each of the Class A-1 Allocation
Amount, the Class A-2 Allocation Amount, the Class A-3 Allocation Amount and the
Class A-4 Allocation Amount have been reduced on all prior Distribution Dates
pursuant to Section 4.06.

“Class A Series Default Amount” shall mean, with respect to any Monthly Period,
the product of (i) the Series Default Amount for such Monthly Period and (ii) a
fraction, the numerator of which is the Class A Allocation Amount and the
denominator of which is the Allocation Amount as of the last day of such Monthly
Period.

“Class A-1 Additional Interest” shall have the meaning specified in
subsection 4.02(a).

“Class A-1 Allocation Amount” shall mean, on any date of determination, an
amount equal to (i) the Class A-1 Initial Principal Balance, minus (ii) the
total amount of principal payments made on the Class A-1 Notes prior to such
date, minus (iii) the excess, if any, of the Class A-1 Reduction Amount over the
portion of such Class A-1 Reduction Amount reimbursed pursuant to subsection
4.05(a)(vii) prior to such date; provided that the Class A-1 Allocation Amount
shall not be less than zero.

“Class A-1 Initial Principal Balance” shall mean the amount specified in Item 2
on Schedule I.

“Class A-1 Interest Shortfall” shall have the meaning specified in
subsection 4.02(a).

 

3



--------------------------------------------------------------------------------

“Class A-1 Monthly Interest” shall have the meaning specified in
subsection 4.02(a).

“Class A-1 Note Rate” shall mean, with respect to any Interest Period, a per
annum rate equal to the sum of (i) the percentage specified in Item 3 on
Schedule I plus (ii) LIBOR as determined on the related LIBOR Determination Date
with respect to such Interest Period.

“Class A-1 Noteholder” shall mean the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-1 Notes” shall mean any one of the Class A-1 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-1.

“Class A-1 Principal Balance” shall mean, on any date of determination, an
amount equal to (i) the Class A-1 Initial Principal Balance, minus (ii) the
aggregate amount of principal payments made to the Class A-1 Noteholders on or
prior to such date.

“Class A-1 Reduction Amount” shall mean, with respect to any Distribution Date,
the aggregate amount by which the Class A-1 Allocation Amount has been reduced
on all prior Distribution Dates pursuant to Section 4.06.

“Class A-2 Additional Interest” shall have the meaning specified in
subsection 4.02(b).

“Class A-2 Allocation Amount” shall mean, on any date of determination, an
amount equal to (i) the Class A-2 Initial Principal Balance, minus (ii) the
total amount of principal payments made on the Class A-2 Notes prior to such
date, minus (iii) the excess, if any, of the Class A-2 Reduction Amount over the
portion of such Class A-2 Reduction Amount reimbursed pursuant to subsection
4.05(a)(vii) prior to such date; provided that the Class A-2 Allocation Amount
shall not be less than zero.

“Class A-2 Initial Principal Balance” shall mean the amount specified in Item 4
on Schedule I.

“Class A-2 Interest Shortfall” shall have the meaning specified in
subsection 4.02(b).

“Class A-2 Monthly Interest” shall have the meaning specified in
subsection 4.02(b).

“Class A-2 Note Rate” shall mean, with respect to any Interest Period, a per
annum rate equal to the sum of (i) the percentage specified in Item 5 on
Schedule I plus (ii) LIBOR as determined on the related LIBOR Determination Date
with respect to such Interest Period.

 

4



--------------------------------------------------------------------------------

“Class A-2 Noteholder” shall mean the Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-2 Notes” shall mean any one of the Class A-2 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-2.

“Class A-2 Principal Balance” shall mean, on any date of determination, an
amount equal to (i) the Class A-2 Initial Principal Balance, minus (ii) the
aggregate amount of principal payments made to the Class A-2 Noteholders on or
prior to such date.

“Class A-2 Reduction Amount” shall mean, with respect to any Distribution Date,
the aggregate amount by which the Class A-2 Allocation Amount has been reduced
on all prior Distribution Dates pursuant to Section 4.06.

“Class A-3 Additional Interest” shall have the meaning specified in
subsection 4.02(c).

“Class A-3 Allocation Amount” shall mean, on any date of determination, an
amount equal to (i) the Class A-3 Initial Principal Balance, minus (ii) the
total amount of principal payments made on the Class A-3 Notes prior to such
date, minus (iii) the excess, if any, of the Class A-3 Reduction Amount over the
portion of such Class A-3 Reduction Amount reimbursed pursuant to subsection
4.05(a)(vii) prior to such date; provided that the Class A-3 Allocation Amount
shall not be less than zero.

“Class A-3 Initial Principal Balance” shall mean the amount specified in Item 6
of Schedule I.

“Class A-3 Interest Shortfall” shall have the meaning specified in
subsection 4.02(c).

“Class A-3 Monthly Interest” shall have the meaning specified in
subsection 4.02(c).

“Class A-3 Note Rate” shall mean, with respect to any Interest Period, a per
annum rate equal to the sum of (i) the percentage specified in Item 7 of
Schedule I plus (ii) LIBOR as determined on the related LIBOR Determination Date
with respect to such Interest Period.

“Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note is
registered in the Note Register.

“Class A-3 Notes” shall mean any one of the Class A-3 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3.

 

5



--------------------------------------------------------------------------------

“Class A-3 Principal Balance” shall mean, on any date of determination, an
amount equal to (i) the Class A-3 Initial Principal Balance, minus (ii) the
aggregate amount of principal payments made to the Class A-3 Noteholders on or
prior to such date.

“Class A-3 Reduction Amount” shall mean, with respect to any Distribution Date,
the aggregate amount by which the Class A-3 Allocation Amount has been reduced
on all prior Distribution Dates pursuant to Section 4.06.

“Class A-4 Additional Interest” shall have the meaning specified in
subsection 4.02(d).

“Class A-4 Allocation Amount” shall mean, on any date of determination, an
amount equal to (i) the Class A-4 Initial Principal Balance, minus (ii) the
total amount of principal payments made on the Class A-4 Notes prior to such
date, minus (iii) the excess, if any, of the Class A-4 Reduction Amount over the
portion of such Class A-4 Reduction Amount reimbursed pursuant to subsection
4.05(a)(vii) prior to such date; provided that the Class A-4 Allocation Amount
shall not be less than zero.

“Class A-4 Initial Principal Balance” shall mean the amount specified in Item 8
of Schedule I.

“Class A-4 Interest Shortfall” shall have the meaning specified in
subsection 4.02(d).

“Class A-4 Monthly Interest” shall have the meaning specified in
subsection 4.02(d).

“Class A-4 Note Rate” shall mean, with respect to any Interest Period, a per
annum rate equal to the sum of (i) the percentage specified in Item 9 of
Schedule I plus (ii) LIBOR as determined on the related LIBOR Determination Date
with respect to such Interest Period.

“Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note is
registered in the Note Register.

“Class A-4 Notes” shall mean any one of the Class A-4 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-4.

“Class A-4 Principal Balance” shall mean, on any date of determination, an
amount equal to (i) the Class A-4 Initial Principal Balance, minus (ii) the
aggregate amount of principal payments made to the Class A-4 Noteholders on or
prior to such date.

“Class A-4 Reduction Amount” shall mean, with respect to any Distribution Date,
the aggregate amount by which the Class A-4 Allocation Amount has been reduced
on all prior Distribution Dates pursuant to Section 4.06.

 

6



--------------------------------------------------------------------------------

“Class B Additional Interest” shall have the meaning specified in
subsection 4.02(e).

“Class B Allocation Amount” shall mean, on any date of determination, an amount
equal to (i) the Class B Initial Principal Balance, minus (ii) the total amount
of principal payments made on the Class B Notes prior to such date, minus
(iii) the excess, if any, of the Class B Reduction Amount over the portion of
such Class B Reduction Amount reimbursed pursuant to subsection 4.05(a)(x) prior
to such date; provided that the Class B Allocation Amount shall not be less than
zero.

“Class B Initial Principal Balance” shall mean the amount specified in Item 10
of Schedule I.

“Class B Interest Shortfall” shall have the meaning specified in
subsection 4.02(e).

“Class B Monthly Interest” shall have the meaning specified in
subsection 4.02(e).

“Class B Note Rate” shall mean, with respect to any Interest Period, a per annum
rate equal to the sum of (i) the percentage specified in Item 11 of Schedule I
plus (ii) LIBOR as determined on the related LIBOR Determination Date with
respect to such Interest Period.

“Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered in the Note Register.

“Class B Notes” shall mean any one of the Class B Notes executed by the Issuer
and authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit B.

“Class B Principal Balance” shall mean, on any date of determination, an amount
equal to (i) the Class B Initial Principal Balance, minus (ii) the aggregate
amount of principal payments made to the Class B Noteholders on or prior to such
date.

“Class B Reduction Amount” shall mean, with respect to any Distribution Date,
the aggregate amount by which the Class B Allocation Amount has been reduced on
all prior Distribution Dates pursuant to Section 4.06.

“Class B Series Default Amount” shall mean, with respect to any Monthly Period,
the product of (i) the Series Default Amount for such Monthly Period and (ii) a
fraction, the numerator of which is the Class B Allocation Amount and the
denominator of which is the Allocation Amount as of the last day of such Monthly
Period.

“Class B Subordinated Principal Percentage” shall mean an amount equal to the
percentage equivalent of a fraction (1) the numerator of which is the O/C
Allocation Amount as of the last day of the prior Monthly Period and (2) the
denominator of which is the Allocation Amount as of the last day of the prior
Monthly Period.

“Closing Date” shall mean April 4, 2007.

 

7



--------------------------------------------------------------------------------

“Cut-Off Time” shall mean 11:59 P.M, London time on April 3, 2007.

“Defaulted Amount” shall mean, with respect to Series 2007-One, with respect to
any Monthly Period, an amount (which shall not be less than zero) equal to
(a) the amount of Principal Receivables which became Defaulted Receivables in
such Monthly Period, plus (b) (without duplication, if any, with respect to
clause (a)) the amount of any Principal Receivables which are identified as not
being Eligible Receivables during such Monthly Period, plus (c) the amount of
Principal Receivables that have been adjusted downward pursuant to
subsection 3.07(a) in the Transfer and Servicing Agreement.

“Deposit Date” shall mean each day on which the Servicer deposits Collections
into the Collection Account.

“Distribution Date” shall mean May 17, 2007 and the seventeenth day of each
calendar month thereafter, or if such seventeenth day is not a Business Day, the
next succeeding Business Day.

“Early Redemption Event” shall mean any Early Redemption Event specified in
Section 5.01 of the Indenture and any Series 2007-One Redemption Event.

“Early Redemption Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which an Early
Redemption Event is deemed to have occurred and ending on the earlier to occur
of (i) the payment in full of the Class A Principal Balance and the Class B
Principal Balance, the VFN Principal Balance and the reduction of the
O/C Allocation Amount to zero or (ii) the Stated Maturity Date.

“Equity Lockout Period” shall mean the period from the Closing Date to and
including the January 2008 Distribution Date.

“ER Subordinated Principal Percentage Trigger” shall mean (1) 17.0% if the Six
Month Average Charge-Off Rate is less than 15.0%, (2) 21.0% if the Six Month
Average Charge-Off Rate is greater than or equal to 15.0% but less than 20.0%,
(3) 25.0% if the Six Month Average Charge-Off Rate is greater than or equal to
20.0% but less than 25.0% and (4) 29.0% if the Six Month Average Charge-Off Rate
is greater than or equal to 25.0%.

“Increase Amount” shall mean the amount remitted by the VFN Holders to fund an
increase in the principal balance of the Variable Funding Note pursuant to
subsection 4.08(a).

“Increase Date” shall have the meaning specified in subsection 4.08(a).

“Initial Allocation Amount” shall mean the sum of the Class A Initial Principal
Balance, the Class B Initial Principal Balance and the O/C Initial Outstanding
Amount.

“Initial Subordinated Principal Percentage” shall mean the percentage specified
in Item 12 of Schedule I.

“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Closing Date) to but excluding such Distribution Date.

 

8



--------------------------------------------------------------------------------

“Investment Letter” shall have the meaning specified in subsection 9.05(c).

“LIBOR” shall mean (i) with respect to the first LIBOR Determination Date,
5.53100% and (ii) thereafter, the definition specified in Section 4.07.

“LIBOR Determination Date” shall mean the first day of each Interest Period.

“Monthly Account Owner Fee” shall mean an amount equal to the product of the
Account Ownership Fee and the Series Allocation Percentage.

“Monthly Backup Servicing Fee” shall have the meaning specified in
subsection 3.01(b).

“Monthly Fees” shall mean the sum of the Monthly Backup Servicing Fee, to the
extent not previously paid, the Monthly Account Owner Fee, the Monthly Servicing
Fee and the Administration Fee.

“Monthly Period” shall mean, with respect to each Distribution Date, the
preceding calendar month; provided, however, that the initial Monthly Period
shall mean the period from and including the Closing Date to and including
April 30, 2007.

“Monthly Servicing Fee” shall have the meaning specified in subsection 3.01(a).

“Monthly Servicing Statement” shall have the meaning specified in
subsection 5.02(a)(i).

“Net Purchase Requirement” shall mean, with respect to any Business Day, (i) the
purchase price for Receivables required to be paid by the Issuer with respect to
such Business Day, plus (ii) any adjustments to the purchase price of
Receivables required to be paid by the Issuer with respect to such Business Day
minus (iii) the amount of Collections of Receivables on such Business Day and
any prior Business Days which are allocable to all Series and available for the
purchase of new Receivables with respect to such Business Day, plus (iv) the
aggregate amount of any Net Purchase Requirements which were not previously
funded by the VFN Holder.

“Net Yield” shall mean an amount equal to, with respect to any Monthly Period,
the annualized percentage equivalent of a fraction, (i) the numerator of which
is (a) the amount of Collections of Finance Charge Receivables with respect to
such Monthly Period minus (b) the Defaulted Amount for such Monthly Period and
(ii) the denominator of which is the amount of Principal Receivables as of the
last day of the prior Monthly Period (or with respect to the first Monthly
Period, the aggregate amount of Principal Receivables as of the Closing Date).

“Note Assignment” shall have the meaning specified in subsection 9.05(e).

 

9



--------------------------------------------------------------------------------

“Note Purchase Agreement” shall mean, as applicable, (i) with respect to the
Class A-1 Notes, the Class A-1 Note Purchase Agreement, dated as of April 4,
2007, among the Servicer, the Issuer, the Transferor, Kitty Hawk Funding
Corporation as a Class A-1 Conduit Investor, and Bank of America, N.A., as
Administrator and as a Class A-1 Alternate Investor (as defined in such Note
Purchase Agreement), and the other financial institutions from time to time
parties thereto as Class A-1 Investors and all amendments thereto, (ii) with
respect to the Class A-2 Notes, the Class A-2 Note Purchase Agreement, dated as
of April 4, 2007, among the Servicer, the Issuer, the Transferor, Kitty Hawk
Funding Corporation as a Class A-2 Conduit Investor, and Bank of America, N.A.,
as Administrator and as a Class A-2 Alternate Investor (as defined in such Note
Purchase Agreement), and the other financial institutions from time to time
parties thereto as Class A-2 Investors and all amendments thereto, (iii) with
respect to the Class A-3 Notes, the Class A-3 Note Purchase Agreement, dated as
of April 4, 2007, among the Servicer, the Issuer, the Transferor, Kitty Hawk
Funding Corporation as a Class A-3 Conduit Investor, and Bank of America, N.A.,
as Administrator and as a Class A-3 Alternate Investor (as defined in such Note
Purchase Agreement), and the other financial institutions from time to time
parties thereto as Class A-3 Investors and all amendments thereto, (iv) with
respect to the Class A-4 Notes, the Class A-4 Note Purchase Agreement, dated as
of April 4, 2007, among the Servicer, the Issuer, the Transferor, Kitty Hawk
Funding Corporation as a Class A-4 Conduit Investor, and Bank of America, N.A.,
as Administrator and as a Class A-4 Alternate Investor (as defined in such Note
Purchase Agreement), and the other financial institutions from time to time
parties thereto as Class A-4 Investors and all amendments thereto, and (v) with
respect to the Class B Notes, the Class B Note Purchase Agreement, dated as of
April 4, 2007, among the Servicer, the Issuer, the Transferor, Blue Ridge
Investments, L.L.C., as a Class B Investor, and the other financial institutions
from time to time parties thereto as Class B Investors and all amendments
thereto.

“O/C Allocation Amount” shall mean, on any date of determination, an amount
equal to (i) the O/C Initial Outstanding Amount, minus (ii) the total amount of
payments made to the O/C Holder prior to such date other than payments made
pursuant to subsection 4.05(a)(xvii), minus (iii) the total amount by which the
O/C Allocation Amount has been reduced pursuant to Section 4.06 on all prior
Distribution Dates; provided that the O/C Allocation Amount shall not be less
than zero.

“O/C and VFN Series Default Amount” shall mean, with respect to any Monthly
Period, the product of (i) the Series Default Amount for such Monthly Period and
(ii) a fraction, the numerator of which is the sum of the O/C Allocation Amount
and the VFN Allocation Amount and the denominator of which is the Allocation
Amount, each as of the last day of such Monthly Period.

“O/C Certificate” shall mean the certificate issued by the Issuer representing
the right to receive all amounts distributed hereunder in respect of the O/C
Allocation Amount, substantially in the form of Exhibit D.

“O/C Holder” shall mean the holder of the O/C Certificate.

“O/C Initial Outstanding Amount” shall mean the amount specified in Item 13 of
Schedule I.

 

10



--------------------------------------------------------------------------------

“O/C Outstanding Amount” shall mean, on any date of determination, an amount
equal to (i) the O/C Initial Outstanding Amount, minus (ii) the aggregate amount
of principal payments made to the O/C Holder on or prior to such date.

“O/C Reallocation Event” shall mean the occurrence of any of the following
events:

(a) By the last day of the January 2008 Monthly Period, the Transferor has not
used commercially reasonable efforts to obtain a Backup Servicer; or

(b) At any time on or after the last day of the March 2009 Monthly Period, the
Transferor has not effectuated a Term Financing; provided, however, that any
such O/C Reallocation Event shall be deemed cured if the Transferor has, to the
reasonable satisfaction of the Required Investors, used commercially reasonable
efforts to effectuate a Term Financing notwithstanding that a Term Financing has
not occurred.

“O/C Reallocation Period” shall mean the period commencing upon the occurrence
of an O/C Reallocation Event and ending on the earliest to occur of (i) the date
such O/C Reallocation Event has been cured (or, in the case of an O/C
Reallocation Event described in clause (b) of such definition, deemed cured
pursuant to the proviso thereof), (ii) the date the Special Reinvestment Period
commences, (iii) the date the Early Redemption Period commences or (iv) the date
the Scheduled Redemption Period commences.

“Permitted Transferee” shall mean (i) Kitty Hawk Funding Corporation as Class A
Conduit Investor (as defined in the Note Purchase Agreement), (ii) Bank of
America, N.A. as Administrator (as defined in the Note Purchase Agreement) and
as Class A Alternate Investor (as defined in the Note Purchase Agreement),
(iii) any Conduit Assignee (as defined in the Note Purchase Agreement)
designated by the Funding Agent, provided that no more than three Conduit
Assignees may hold an interest in the Class A Notes at any time, (iv) any other
Class A Alternate Investor or Class A Investor, in each case to which the
Transferor and the Servicer has given its written consent, (v) Blue Ridge
Investments, L.L.C., and (vi) each investor identified on Exhibit G hereto.

“Principal Balance” shall mean, as applicable, the Class A-1 Principal Balance,
the Class A-2 Principal Balance, the Class A-3 Principal Balance, the Class A-4
Principal Balance, the Class B Principal Balance or the VFN Principal Balance.

“Principal Payment Rate” shall mean, with respect to any Monthly Period, a
fraction, the numerator of which is the amount of Collections of Principal
Receivables for such Monthly Period and the denominator of which is the amount
of Principal Receivables as of the last day of the prior Monthly Period (or with
respect to the first Monthly Period, the aggregate amount of Principal
Receivables as of the Closing Date).

“Private Holder” shall mean each holder of a right to receive interest or
principal in respect of any direct or indirect interest in the Issuer, including
any financial instrument or contract the value of which is determined in whole
or in part by reference to the Issuer (including the assets of the Issuer,
income of the Issuer or distributions made by the Issuer), but excluding

 

11



--------------------------------------------------------------------------------

any interest in the Issuer represented by any Series or Class of Notes or any
other interest as to which the Transferor has provided to the Indenture Trustee
an Opinion of Counsel to the effect that such Series, Class or other interest
will be treated as debt or otherwise not as an equity interest in either the
Issuer or the Receivables for federal income tax purposes, in each case,
provided such interest is not convertible or exchangeable into an interest in
the Issuer or the Issuer’s income or equivalent value. Notwithstanding the
immediately preceding sentence, (i) “Private Holder” shall also include any
other Person that the Transferor and the Servicer determine is, may be or may
become a “partner” within the meaning of Section 1.7704 1(h)(1)(ii) (including
by reason of Section 1.7704-1(h)(3)) of the United States Treasury Regulations.
“Private Holders” shall include the Class A Noteholders (and any holder of an
interest in Class A Notes), the Class B Noteholders (and any holder of an
interest in the Class B Notes), the VFN Holders, the Holders of the Trust
Certificate, the Transferor Certificates or any interest in either, the Servicer
and the O/C Holder. Any person holding more than one interest in the Issuer each
of which separately would cause such Person to be a Private Holder shall be
treated as a single Private Holder. Each holder of an interest in a Private
Holder which is a partnership, S corporation or a grantor trust under the Code
shall be treated as a Private Holder unless excepted with the consent of the
Servicer and the Transferor (which consent shall be based on an Opinion of
Counsel generally to the effect that the action taken pursuant to the consent
will not cause the Issuer to become a publicly traded partnership treated as a
corporation).

“Program Expenses” shall mean an amount equal to one-twelfth the product of
(i) the Series Allocation Percentage and (ii) the fees and expenses of the
Indenture Trustee and the Owner Trustee as specified in each of the related fee
agreements with such parties.

“Program Indemnification” shall mean an amount equal to one-twelfth the product
of (i) the Series Allocation Percentage and (ii) any indemnity obligation of the
Issuer to the Indenture Trustee and the Owner Trustee, provided that the
aggregate amount of such indemnity obligation to all such parties shall not
exceed in the aggregate $100,000 prior to an Event of Default and $300,000 after
an Event of Default in any one-year period beginning on the Closing Date and on
each anniversary thereof.

“Qualified Securitization Pledge” shall mean, with respect to any Noteholder
that is a Securitization Vehicle, a bona fide pledge by such Securitization
Vehicle of its right, title and interest in and to its Notes pursuant to its
program collateral or security agreement with a collateral agent or trustee for
such Securitization Vehicle’s creditors and/or liquidity providers to secure
obligations owing by such Securitization Vehicle to such creditors or liquidity
providers.

“Rating Agency Condition” shall mean, with respect to Series 2007-One, the
written consent of the Required Investors.

“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, the amount of Available Principal Collections applied by the Indenture
Trustee pursuant to subsection 4.05(b)(i) to fund the Required Coverage Amount.

“Redemption Amount” shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date,

 

12



--------------------------------------------------------------------------------

the sum of (i) the Class A-1 Principal Balance on such Distribution Date, plus
(ii) the amount due pursuant to subsection 4.05(a)(ii) for such Distribution
Date, plus (iii) the Class A-2 Principal Balance on such Distribution Date, plus
(iv) the amount due pursuant to subsection 4.05(a)(iii) for such Distribution
Date, plus (v) the Class A-3 Principal Balance on such Distribution Date, plus
(vi) the amount due pursuant to subsection 4.05(a)(iv) for such Distribution
Date, plus (vii) the Class A-4 Principal Balance on such Distribution Date, plus
(viii) the amount due pursuant to subsection 4.05(a)(v) for such Distribution
Date, plus (ix) the Class B Principal Balance on such Distribution Date, plus
(x) the amount due pursuant to subsection 4.05(a)(viii) for such Distribution
Date, plus (xi) the VFN Principal Balance on such Distribution Date, plus
(xii) the amount due pursuant to subsection 4.05(a)(xii) for such Distribution
Date, plus (xiii) the Monthly Fees for such Distribution Date, plus (xiv) the
Program Expenses for such Distribution Date.

“Reduction Amount” shall have the meaning specified in Section 4.06.

“Reinvestment Period” shall mean the period commencing on the Closing Date and
ending on the earliest to occur of the day on which the Scheduled Redemption
Period, a Special Reinvestment Period or the Early Redemption Period commences;
provided, however, that prior to the commencement of the Scheduled Redemption
Period or the Early Redemption Period, a Reinvestment Period may resume at the
close of business on the last day of the Monthly Period in which (i) the Senior
Subordinated Principal Percentage is equal to or greater than the SR
Subordinated Principal Percentage Trigger, (ii) the Senior Subordinated
Principal Floor Percentage is equal to or greater than 4.00%, (iii) at any time
after the Equity Lockout Period ends, the average of the Net Yield for the
immediately preceding three Monthly Periods is greater than -1.0%, and (iv) the
average of the Principal Payment Rate for the immediately preceding three
Monthly Periods is greater than 2.00%.

“Required Class A Coverage Amount” shall have the meaning specified in
Section 4.04.

“Required Class B Coverage Amount” shall have the meaning specified in
Section 4.04.

“Required Investors” shall mean the Class A Noteholders holding 662/3% or more
of the Class A Notes until the Class A Notes have been paid in full, and,
thereafter, the majority of the Class B Noteholders holding 662/3% or more of
the Class B Notes.

“Reuters Screen LIBOR01 Page” shall mean the display page currently so
designated on the Reuters Monitor Money Rates Services (or any other page as may
replace that page on that service for the purpose of displaying comparable rates
or prices).

“Scheduled Redemption Date” shall mean the close of business on the last day of
February 2012.

“Scheduled Redemption Period” shall mean (if the commencement of the Early
Redemption Period has not occurred earlier) the period commencing on the
Scheduled Redemption Date and ending on the earliest to occur of (i) the
commencement of the Early Redemption Period, (ii) the payment in full of the
Class A Principal Balance and the Class B Principal Balance and the reduction of
the VFN Principal Balance and the O/C Outstanding Amount to zero, or (iii) the
Stated Maturity Date.

 

13



--------------------------------------------------------------------------------

“Securitization Vehicle” shall mean (i) any party identified as a “Conduit
Investor” in a Note Purchase Agreement; and (ii) each collateralized loan
obligation fund, structured fund or other similar fund that is required, under
its principal organizational documents or under the principal documents pursuant
to which such fund or vehicle obtains a substantial amount of its funding or
capital, to pledge all or a substantial part of its assets (including, without
limitation, its Notes) to its related collateral agent or trustee to secure
obligations owing by such Securitization Vehicle to such Securitization
Vehicle’s creditors or liquidity providers.

“Senior Subordinated Principal Floor Percentage” shall mean with respect to any
Distribution Date, the percentage equivalent of a fraction (a) the numerator of
which is the sum of (1) the Class B Allocation Amount and (2) the O/C Allocation
Amount, each as of the last day of the prior Monthly Period and (b) the
denominator of which is the Initial Allocation Amount.

“Senior Subordinated Principal Percentage” shall mean an amount equal to, with
respect to any date of determination, the percentage equivalent of a fraction,
(a) the numerator of which is the sum of (x) the Class B Allocation Amount and
(y) the O/C Allocation Amount, each as of the last day of the prior Monthly
Period and (b) the denominator of which is the Allocation Amount as of the last
day of the prior Monthly Period.

“Series Allocation Percentage” shall mean, with respect to any Monthly Period,
an amount equal to the percentage equivalent of a fraction, not to exceed 100%,
the numerator of which is the Allocation Amount as of the last day of the
immediately preceding Monthly Period (or with respect to the first Monthly
Period, the Allocation Amount as of the Closing Date) and the denominator of
which is the greater of (i) the aggregate amount of Principal Receivables as of
the last day of the prior Monthly Period (or with respect to the first Monthly
Period, the aggregate amount of Principal Receivables as of the Closing Date)
and (ii) the sum of the numerators used to calculate the series allocation
percentages for all outstanding Series on the date of determination; provided,
however, that with respect to any Monthly Period in which one or more Increase
Dates occur or dates on which the VFN Principal Balance is reduced, the Series
Allocation Percentage shall be, for the period from and after any such Increase
Date or date on which such VFN Principal Balance is reduced, to but excluding
the next Increase Date or date on which such VFN Principal Balance is reduced,
or if no other Increase Date or reduction of such VFN Principal Balance occurs
during such Monthly Period, to and including the last day of such Monthly
Period, the percentage equivalent of a fraction of the numerator of which is the
Allocation Amount on such Increase Date or date of reduction and the denominator
of which shall be the amount as determined above but as of such Increase Date or
date of reduction.

“Series Default Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of (i) the Defaulted Amount for such Monthly Period
and (ii) the Series Allocation Percentage for such Monthly Period.

“Series 2007-One” shall mean the Series the terms of which are specified in this
Indenture Supplement.

 

14



--------------------------------------------------------------------------------

“Series 2007-One Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes, the Class A-4 Notes, the Class B Notes and the Variable Funding
Notes.

“Series 2007-One Noteholders” shall mean the Class A-1 Noteholders, the
Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders, the
Class B Noteholders, and the VFN Holders.

“Series 2007-One Redemption Event” shall have the meaning set forth in
Section 6.01.

“Servicing Fee Rate” shall mean the percentage rate per annum specified in
Item 14 of Schedule I.

“Six Month Average Charge-Off Rate” shall mean, with respect to any Distribution
Date, the average for the immediately preceding six Monthly Periods of an
amount, expressed as a percentage, equal to the product of (1) the amount of
Principal Receivables that became Defaulted Receivables in such Monthly Period
divided by the aggregate amount of Principal Receivables on the first day of
such Monthly Period and (2) 12; provided, however, that the Six Month Average
Charge-Off Rate for any Monthly Period during the Equity Lockout Period shall
not be calculated and is assumed to be greater than 25%.

“Special Reinvestment Period” shall mean (if the commencement of the Scheduled
Redemption Period or the Early Redemption Period has not occurred earlier) the
period, if any, beginning at the close of business on the earliest of the last
day of the Monthly Period in which (i) the Senior Subordinated Principal
Percentage (after application of all collections on the Distribution Date on
which it is calculated) is less than the SR Subordinated Principal Percentage
Trigger but greater than or equal to the ER Subordinated Principal Percentage
Trigger, (ii) the Senior Subordinated Principal Floor Percentage is less than
4.00%, (iii) at any time after the Equity Lockout Period ends, the average of
the Net Yield for the immediately preceding three Monthly Periods is equal to or
less than -1.0% or (iv) the average of the Principal Payment Rate for the
immediately preceding three Monthly Periods is equal to or less than 2.00%, and
ending on the earliest to occur of the day on which (a) a Reinvestment Period
resumes, (b) the Early Redemption Period commences or (c) the Scheduled
Redemption Period commences.

“SR Subordinated Principal Percentage Trigger” shall mean (1) 19.0% if the Six
Month Average Charge-Off Rate is less than 15.0%, (2) 23.0% if the Six Month
Average Charge-Off Rate is greater than or equal to 15.0% but less than 20.0%,
(3) 27.0% if the Six Month Average Charge-Off Rate is greater than or equal to
20.0% but less than 25.0% and (4) 31.0% if the Six Month Average Charge-Off Rate
is greater than or equal to 25.0%.

“Stated Maturity Date” shall mean April 17, 2014.

“Target Senior Subordinated Principal Percentage Level” shall mean (1) 23.0% if
the Six Month Average Charge-Off Rate is less than 15.0%, (2) 27.0% if the Six
Month Average Charge-Off Rate is greater than or equal to 15.0% but less than
20.0%, (3) 31.0% if the Six Month Average Charge-Off Rate is greater than or
equal to 20.0% but less than 25.0% and (4) 35.0% if the Six Month Average
Charge-Off Rate is greater than or equal to 25.0%.

 

15



--------------------------------------------------------------------------------

“Term Financing” shall mean the repayment in full of the Class A Notes and the
Class B Notes with the proceeds of an unregistered securities offering of notes
rated “Aaa” through “Ba2” by Moody’s or its equivalent to be issued by the
Issuer.

“Transfer” shall have the meaning specified in subsection 9.05(g).

“Trust Administrator” shall mean CompuCredit Corporation, a Georgia corporation.

“Trust Partnership” shall have the meaning specified in subsection 9.05(h).

“Variable Funding Note” shall mean any one of the Variable Funding Notes
executed by the Issuer and authenticated by or on behalf of the Indenture
Trustee, substantially in the form of Exhibit C.

“VFN Additional Interest” shall have the meaning specified in subsection
4.02(f).

“VFN Allocation Amount” shall mean, as of any date of determination, an amount
equal to (i) the VFN Initial Principal Balance, plus (ii) the total amount of
Increase Amounts on or prior to such date, minus (iii) the total amount of
principal payments made on the Variable Funding Notes prior to such date, minus
(iv) the excess, if any, of the VFN Reduction Amount over the portion of such
VFN Reduction Amount reimbursed pursuant to Section 4.05(a)(xiv) prior to such
date; provided the VFN Allocation Amount shall not be less than zero.

“VFN Average Principal Balance” shall mean, for any period, the sum of the VFN
Principal Balances for each day in such period divided by the actual number of
days in such period.

“VFN Holder” shall mean the Person in whose name a Variable Funding Note is
registered in the Note Register.

“VFN Initial Principal Balance” shall mean $0.00.

“VFN Interest Shortfall” shall have the meaning specified in subsection 4.02(f).

“VFN Monthly Interest” shall have the meaning specified in subsection 4.02(f).

“VFN Principal Balance” shall mean, on any date of determination, an amount
equal to (i) the VFN Initial Principal Balance, plus (ii) the amount of Increase
Amounts on or prior to such date minus (iii) the aggregate amount of principal
payments made to the VFN Holders on or prior to such date.

“VFN Rate” shall mean a per annum rate of 1.00% in excess of LIBOR as determined
on the related LIBOR Determination Date with respect to such Interest Period.

 

16



--------------------------------------------------------------------------------

“VFN Reduction Amount” shall mean, with respect to any Distribution Date, the
aggregate amount by which the VFN Allocation Amount has been reduced on all
prior Distribution Dates pursuant to Section 4.06.

(b) Each capitalized term defined herein shall relate to Series 2007-One and no
other Series issued by the Issuer, unless the context otherwise requires. All
capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Indenture or the Transfer and Servicing Agreement
(including by way of reference to other documents). In the event that any term
or provision contained herein shall conflict with or be inconsistent with any
term or provision contained in the Indenture or the Transfer and Servicing
Agreement, the terms and provisions of this Indenture Supplement shall govern.

(c) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Indenture Supplement shall refer to this Indenture Supplement as a
whole and not to any particular provision of this Indenture Supplement;
references to any Article, subsection, Section or Exhibit are references to
Articles, subsections, Sections and Exhibits in or to this Indenture Supplement
unless otherwise specified; and the term “including” means “including without
limitation.”

[END OF ARTICLE II]

 

17



--------------------------------------------------------------------------------

ARTICLE III

Servicing Fee

Section 3.01. Servicing Compensation.

(a) The share of the Servicing Fee allocable to the Allocation Amount with
respect to any Distribution Date (the “Monthly Servicing Fee”) shall be equal to
one-twelfth of the product of (i) the Servicing Fee Rate, (ii) the Series
Allocation Percentage and (iii)(A) the sum of the amount of Receivables
(including any Ineligible Receivables to the extent not repurchased pursuant to
the Transfer and Servicing Agreement) on each day of the related Monthly Period
divided by (B) the number of days in such Monthly Period.

(b) As full compensation for its backup servicing activities and as
reimbursement for any expense incurred by it in connection therewith, upon the
effective date of its designation as Backup Servicer under this Indenture
Supplement, the Backup Servicer shall be entitled to receive the Backup
Servicing Fee with respect to each Monthly Period, payable monthly on the
related Distribution Date. The share of the Backup Servicing Fee allocable to
the Allocation Amount with respect to any Distribution Date (the “Monthly Backup
Servicing Fee”) shall be equal to one-twelfth of the product of (i) the Backup
Servicing Fee, (ii) the Series Allocation Percentage, and (iii) the amount of
Principal Receivables on the last day of the related Monthly Period; provided,
that if the Backup Servicer is appointed on any day other than the first day of
a Monthly Period, the Monthly Backup Servicing Fee for such Monthly Period shall
be pro-rated according to the number of days remaining in such Monthly Period.

[END OF ARTICLE III]

 

18



--------------------------------------------------------------------------------

ARTICLE IV

Allocation and Application of Collections

Section 4.01. Collections and Allocations.

(a) Allocations. Prior to the close of business on each Deposit Date,
Collections of Finance Charge Receivables and Principal Receivables allocated to
Series 2007-One pursuant to Section 4.01 of the Transfer and Servicing Agreement
shall be allocated as set forth in this Article.

(b) Allocations of Collections to the Series 2007-One Noteholders.

(i) Allocations of Finance Charge Receivables. The Servicer shall, prior to the
close of business on any Deposit Date, allocate to Series 2007-One and retain in
the Collection Account for application as provided herein an amount equal to the
product of (A) the Series Allocation Percentage and (B) the aggregate amount of
Collections of Finance Charge Receivables received by the Servicer and deposited
to the Collection Account with respect to such Deposit Date.

(ii) Allocations of Principal Receivables. The Servicer shall, prior to the
close of business on any Deposit Date, allocate to Series 2007-One and retain in
the Collection Account for application as provided herein an amount equal to the
product of (A) the Series Allocation Percentage and (B) the aggregate amount of
Collections of Principal Receivables received by the Servicer and deposited to
the Collection Account with respect to such Deposit Date.

Section 4.02. Determination of Monthly Interest.

(a) The amount of monthly interest distributable from the Collection Account
with respect to the Class A-1 Notes on any Distribution Date (“Class A-1 Monthly
Interest”) shall be an amount equal to the product of (i) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, (ii) the Class A-1 Note Rate in effect with
respect to the related Interest Period, and (iii) the Class A-1 Principal
Balance as of the close of business on the last day of the related Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-1 Interest Shortfall”), of (x) the
Class A-1 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-1 Monthly Interest
on such Distribution Date. If the Class A-1 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-1 Interest Shortfall is fully paid, an additional amount
(“Class A-1 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 365, times (B) the Class A-1 Note Rate
and (ii) such Class A-1 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-1 Notes) shall be payable as provided herein with
respect to the Class A-1 Notes. Notwithstanding anything to the contrary herein,
Class A-1 Additional Interest shall be payable or distributed on the Class A-1
Notes only to the extent permitted by applicable law.

 

19



--------------------------------------------------------------------------------

(b) The amount of monthly interest distributable from the Collection Account
with respect to the Class A-2 Notes on any Distribution Date (“Class A-2 Monthly
Interest”) shall be an amount equal to the product of (i) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, (ii) the Class A-2 Note Rate in effect with
respect to the related Interest Period, and (iii) the Class A-2 Principal
Balance as of the close of business on the last day of the related Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-2 Interest Shortfall”), of (x) the
Class A-2 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-2 Monthly Interest
on such Distribution Date. If the Class A-2 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-2 Interest Shortfall is fully paid, an additional amount
(“Class A-2 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 365, times (B) the Class A-2 Note Rate
and (ii) such Class A-2 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-2 Notes) shall be payable as provided herein with
respect to the Class A-2 Notes. Notwithstanding anything to the contrary herein,
Class A-2 Additional Interest shall be payable or distributed on the Class A-2
Notes only to the extent permitted by applicable law.

(c) The amount of monthly interest distributable from the Collection Account
with respect to the Class A-3 Notes on any Distribution Date (“Class A-3 Monthly
Interest”) shall be an amount equal to the product of (i) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, (ii) the Class A-3 Note Rate in effect with
respect to the related Interest Period, and (iii) the Class A-3 Principal
Balance as of the close of business on the last day of the related Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-3 Interest Shortfall”), of (x) the
Class A-3 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-3 Monthly Interest
on such Distribution Date. If the Class A-3 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-3 Interest Shortfall is fully paid, an additional amount
(“Class A-3 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 365, times (B) the Class A-3 Note Rate
and (ii) such Class A-3 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-3 Notes) shall be payable as provided herein with
respect to the Class A-3 Notes. Notwithstanding anything to the contrary herein,
Class A-3 Additional Interest shall be payable or distributed on the Class A-3
Notes only to the extent permitted by applicable law.

(d) The amount of monthly interest distributable from the Collection Account
with respect to the Class A-4 Notes on any Distribution Date (“Class A-4 Monthly
Interest”) shall be an amount equal to the product of (i) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, (ii) the Class A-4 Note Rate in effect with
respect to the related Interest Period, and (iii) the Class A-4 Principal
Balance as of the close of business on the last day of the related Monthly
Period.

 

20



--------------------------------------------------------------------------------

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-4 Interest Shortfall”), of (x) the
Class A-4 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-4 Monthly Interest
on such Distribution Date. If the Class A-4 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-4 Interest Shortfall is fully paid, an additional amount
(“Class A-4 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 365, times (B) the Class A-4 Note Rate
and (ii) such Class A-4 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-4 Notes) shall be payable as provided herein with
respect to the Class A-4 Notes. Notwithstanding anything to the contrary herein,
Class A-4 Additional Interest shall be payable or distributed on the Class A-4
Notes only to the extent permitted by applicable law.

(e) The amount of monthly interest distributable from the Collection Account
with respect to the Class B Notes on any Distribution Date (“Class B Monthly
Interest”) shall be an amount equal to the product of (i) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, (ii) the Class B Note Rate in effect with
respect to the related Interest Period, and (iii) the Class B Principal Balance
as of the close of business on the last day of the related Monthly Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Interest Shortfall”), of (x) the
Class B Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class B Monthly Interest on
such Distribution Date. If the Class B Interest Shortfall with respect to any
Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class B Interest Shortfall is fully paid, an additional amount
(“Class B Additional Interest”) equal to the product of (i) (A) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 365, times (B) the Class B Note Rate and
(ii) such Class B Interest Shortfall (or the portion thereof which has not been
paid on the Class B Notes) shall be payable as provided herein with respect to
the Class B Notes. Notwithstanding anything to the contrary herein, Class B
Additional Interest shall be payable or distributed on the Class B Notes only to
the extent permitted by applicable law.

(f) The amount of monthly interest distributable from the Collection Account
with respect to the Variable Funding Notes on any Distribution Date (“VFN
Monthly Interest”) shall be an amount equal to the product of (i) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 365, and (ii) the VFN Rate, and (iii) the
VFN Average Principal Balance with respect to the immediately related Monthly
Period.

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “VFN Interest Shortfall”), of (x) the VFN
Monthly Interest for such Distribution Date over (y) the aggregate amount of
funds allocated and available to pay

 

21



--------------------------------------------------------------------------------

such VFN Monthly Interest on such Distribution Date. If the VFN Interest
Shortfall with respect to any Distribution Date is greater than zero, on each
subsequent Distribution Date until such VFN Interest Shortfall is fully paid, an
additional amount (“VFN Additional Interest”) equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Interest Period and the denominator of which is 365, times (B) the VFN Rate and
(ii) such VFN Interest Shortfall (or the portion thereof which has not been paid
on the Variable Funding Notes) shall be payable as provided herein with respect
to the Variable Funding Notes. Notwithstanding anything to the contrary herein,
VFN Additional Interest shall be payable or distributed on the Variable Funding
Notes only to the extent permitted by applicable law.

(g) The Servicer shall calculate the monthly interest, interest shortfall and
additional interest amounts in accordance with this Section 4.02 and reflect
such amounts on the Monthly Servicing Statement.

Section 4.03. Daily Application of Collections.

(a) The Servicer shall with respect to each Business Day in a Monthly Period,
(x) prior to depositing Collections available to be deposited on such Business
Day into the Collection Account, apply Collections of Receivables available on
such Business Day, and (y) to the extent amounts in clause (x) are insufficient
to fund the purchase price and reimburse the VFN Principal Balance as described
below, release or direct the Indenture Trustee to release Collections of
Principal Receivables on deposit in the Collection Account on such Business Day
and allocated to Series 2007-One, in the following order of priority:

(i) to the extent an Account Owner or a seller under a Receivables Purchase
Agreement has not been paid, in accordance with the applicable Receivables
Purchase Agreement, amounts due to such Account Owner or seller with respect to
the purchase price of newly created Principal Receivables that have been
transferred to the Issuer and adjustments thereto in accordance with the
provisions of the applicable Receivables Purchase Agreement, to such Account
Owner or seller, an amount equal to the sum of (A) the amount of all newly
created Principal Receivables which are required to be purchased by the Issuer
on such Business Day plus (B) any adjustments to the purchase price of Principal
Receivables which are required to be paid by the Issuer on such Business Day
plus (C) the amount of all Principal Receivables created on a prior Business Day
during such Monthly Period the purchase price of which was not paid by the
Issuer on a prior Business Day pursuant to this Section 4.03 or pursuant to the
funding of an Increase Amount and for which such Account Owner or seller has not
received payment of the purchase price thereof; and

(ii) to the VFN Holders, an amount, to the extent available, equal to the VFN
Principal Balance.

(b) Notwithstanding any provision to the contrary herein, during the Scheduled
Redemption Period or the Early Redemption Period, amounts on deposit in the
Collection Account shall not be released under this Section 4.03.

 

22



--------------------------------------------------------------------------------

Section 4.04. Required Coverage Amount. With respect to each Distribution Date,
the Servicer shall determine, no later than the Determination Date, (a) the
amount (the “Required Coverage Amount”), if any, by which the aggregate amount
required pursuant to subsections 4.05(a)(i) through (v) for such Distribution
Date exceeds the Available Finance Charge Collections for such Distribution Date
available to pay such amounts and (b) the amount (the “Required Class B Coverage
Amount”), if any, by which the aggregate amount required pursuant to
subsection 4.05(a)(viii) for such Distribution Date exceeds the Available
Finance Charge Collections for such Distribution Date available to pay such
amounts.

Section 4.05. Application of Available Collections.

(a) The Servicer shall apply, or shall cause the Indenture Trustee or the Paying
Agent to apply by written instruction to the Indenture Trustee or the Paying
Agent, on each Distribution Date, Available Finance Charge Collections with
respect to each related Monthly Period in the following order of priority:

(i) an amount equal to the sum of the Program Expenses and the Monthly Fees due
for the related Distribution Date, and past due for any prior Distribution Date,
will be paid pro rata to the Indenture Trustee, the Owner Trustee, the Trust
Administrator, the Servicer, the Account Owner and the Backup Servicer;

(ii) an amount equal to Class A-1 Monthly Interest for the related Distribution
Date plus an amount equal to any Class A-1 Interest Shortfall not distributed on
a prior Distribution Date plus the amount of any Class A-1 Additional Interest
for such Distribution Date plus any Class A-1 Additional Interest previously due
but not distributed to Class A-1 Noteholders on a prior Distribution Date, shall
be distributed to the Class A-1 Noteholders;

(iii) an amount equal to Class A-2 Monthly Interest for the related Distribution
Date plus an amount equal to any Class A-2 Interest Shortfall not distributed on
a prior Distribution Date plus the amount of any Class A-2 Additional Interest
for such Distribution Date plus any Class A-2 Additional Interest previously due
but not distributed to Class A-2 Noteholders on a prior Distribution Date, shall
be distributed to the Class A-2 Noteholders;

(iv) an amount equal to Class A-3 Monthly Interest for the related Distribution
Date plus an amount equal to any Class A-3 Interest Shortfall not distributed on
a prior Distribution Date plus the amount of any Class A-3 Additional Interest
for such Distribution Date plus any Class A-3 Additional Interest previously due
but not distributed to Class A-3 Noteholders on a prior Distribution Date, shall
be distributed to the Class A-3 Noteholders;

(v) an amount equal to Class A-4 Monthly Interest for the related Distribution
Date plus an amount equal to any Class A-4 Interest Shortfall not distributed on
a prior Distribution Date plus the amount of any Class A-4 Additional Interest
for such Distribution Date plus any Class A-4 Additional Interest previously due
but not distributed to Class A-4 Noteholders on a prior Distribution Date, shall
be distributed to the Class A-4 Noteholders;

 

23



--------------------------------------------------------------------------------

(vi) an amount equal to the Class A Series Default Amount for the related
Distribution Date shall be treated as Available Principal Collections for such
Distribution Date;

(vii) an amount equal to the Class A Reduction Amounts which have not been
previously reimbursed shall be treated as Available Principal Collections for
such Distribution Date;

(viii) an amount equal to Class B Monthly Interest for the related Distribution
Date plus the amount of any Class B Interest Shortfall not distributed on a
prior Distribution Date plus the amount of any Class B Additional Interest for
such Distribution Date plus any Class B Additional Interest previously due but
not distributed to Class B Noteholders on a prior Distribution Date, shall be
distributed to the Class B Noteholders;

(ix) an amount equal to the Class B Series Default Amount for the related
Distribution Date shall be treated as Available Principal Collections for such
Distribution Date;

(x) an amount equal to the Class B Reduction Amounts which have not been
previously reimbursed shall be treated as Available Principal Collections for
such Distribution Date;

(xi) if an Event of Default and acceleration of the maturity of the
Series 2007-One Notes pursuant to Section 5.03 of the Indenture has occurred on
or prior to such Distribution Date, an amount up to the Class A Principal
Balance and the Class B Principal Balance less the amount of Available Principal
Collections allocated to Series 2007-One on such Distribution Date, shall be
treated as a portion of Available Principal Collections for such Distribution
Date;

(xii) an amount equal to VFN Monthly Interest for the related Distribution Date
plus the amount of any VFN Interest Shortfall not distributed on a prior
Distribution Date plus the amount of any VFN Additional Interest for such
Distribution Date plus any VFN Additional Interest previously due but not
distributed to the VFN Holders on a prior Distribution Date, shall be
distributed to the VFN Holders;

(xiii) an amount equal to the O/C and VFN Series Default Amount for the related
Distribution Date shall be treated as Available Principal Collections for such
Distribution Date;

(xiv) an amount equal to the VFN Reduction Amounts which have not been
previously reimbursed shall be treated as Available Principal Collections for
such Distribution Date;

 

24



--------------------------------------------------------------------------------

(xv) if an Early Redemption Event has occurred on or prior to such Distribution
Date, the balance of such Available Finance Charge Collections shall be treated
as Available Principal Collections;

(xvi) an amount equal to the Program Indemnification for the related
Distribution Date shall be distributed to the Indenture Trustee and the Owner
Trustee; and

(xvii) the balance of such Available Finance Charge Collections shall be paid to
the O/C Holder; provided, however, that during the Equity Lockout Period and the
O/C Reallocation Period, the balance of such Available Finance Charge
Collections shall be treated as Available Principal Collections.

(b) The Servicer shall apply, or shall cause the Indenture Trustee to apply by
written instruction to the Indenture Trustee, on each Distribution Date,
Available Principal Collections with respect to each related Monthly Period
after application pursuant to Section 4.03 in the following order of priority:

(i) subject to Section 4.03, an amount equal to the Required Coverage Amount
shall be applied on the related Distribution Date by the Servicer to fund the
Required Coverage Amount, if any, in the priority set forth in subsections
4.05(a)(i) through (vii);

(ii) during the Equity Lockout Period, an amount, to the extent available, up to
the Allocation Amount as of the close of business on the last day of the related
Monthly Period, shall be distributed to the Holders of the Class A Notes and the
Class B Notes and the O/C Holder as follows:

(A) the maximum of (1) an amount not to exceed the amount by which the Class A
Allocation Amount exceeds the product of (x) 100% minus the Target Senior
Subordinated Principal Percentage Level and (y) the aggregate amount of
Principal Receivables as of the last day of the related Monthly Period or
(2) 77% of the Available Principal Collections (not exceeding the Class A
Allocation Amount), shall be distributed pro rata to the Holders of Class A-1
Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes (based
on the Class A-1 Allocation Amount, the Class A-2 Allocation Amount, the
Class A-3 Allocation Amount and the Class A-4 Allocation Amount, respectively,
as the close of business on the last day of the related Monthly Period) until
the Principal Balance of each such Class is paid in full;

(B) the balance shall be first applied to fund the Required Class B Coverage
Amount, and any remaining amount shall be applied pro rata to the Holders of the
Class B Notes until the Class B Principal Balance is paid in full and the
remaining amount will be distributed to the O/C Holder until the O/C Outstanding
Amount is paid in full;

(iii) during a Reinvestment Period commencing after the Equity Lockout Period,
an amount, to the extent available, up to the Allocation Amount as of the close
of business on the last day of the related Monthly Period, shall be distributed
to the Holders of the Class A Notes, the Class B Notes and the O/C Certificate
as follows:

 

25



--------------------------------------------------------------------------------

(A) an amount not to exceed the amount by which the Class A Allocation Amount
exceeds the product of (x) 100% minus the Target Senior Subordinated Principal
Percentage Level and (y) the aggregate amount of Principal Receivables as of the
last day of the related Monthly Period, shall be distributed pro rata to the
Holders of Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the
Class A-4 Notes (based on the Class A-1 Allocation Amount, the Class A-2
Allocation Amount, the Class A-3 Allocation Amount and the Class A-4 Allocation
Amount, respectively, as of the close of business on the last day of the related
Monthly Period) until the Principal Balance of each such Class is paid in full;

(B) the balance shall be applied first to pay any unpaid Required Class B
Coverage Amount and second the balance shall be distributed pro rata to the
holders of the Class B Notes and the O/C Holder (based on the Class B Allocation
Amount and the O/C Allocation Amount, respectively, as of the close of business
on the last day of the related Monthly Period); provided, however, that at all
times during an O/C Reallocation Period, 100% of the amount allocated to the O/C
Holder will be distributed pro rata to the Class A Noteholders and the Class B
Noteholders (based on the Class A Allocation Amount and the Class B Allocation
Amount, respectively, as of the close of business on the last day of the related
Monthly Period) until the Class A Principal Balance and the Class B Principal
Balance are paid in full, and the remaining amount will be distributed to the
O/C Holder until the O/C Outstanding amount is paid in full; and provided,
further, that at all other times other than during an O/C Reallocation Period,
100% of the amount allocated to the Class B Notes and 75% of the amount
allocated to the O/C Holder shall be distributed to the Class B Noteholders
until the Class B Principal Balance is paid in full and the remaining amount
will be distributed to the O/C Holder until the O/C Outstanding Amount is paid
in full;

(iv) during a Special Reinvestment Period, an amount, to the extent available,
up to the Allocation Amount as of the close of business on the last day of the
related Monthly Period, shall be distributed in the following order of priority:

(A) pro rata to the Holders of the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes (based on the Class A-1 Allocation
Amount, the Class A-2 Allocation Amount, the Class A-3 Allocation Amount and the
Class A-4 Allocation Amount, respectively, as of the close of business on the
last day of the related Monthly Period) until the Principal Balance of each such
Class is paid in full;

(B) for each Distribution Date beginning on the Distribution Date on which the
Class A Principal Balance has been paid in full, to the Holders of the Class B
Notes first to pay any unpaid Required Class B Coverage Amount, and second to
pay principal until the Class B Principal Balance is paid in full; and

 

26



--------------------------------------------------------------------------------

(C) for each Distribution Date beginning on the Distribution Date on which the
Class B Principal Balance has been paid in full, to the O/C Holder until the O/C
Outstanding Amount is paid in full;

(v) during a Scheduled Redemption Period, an amount, to the extent available, up
to the Allocation Amount as of the close of business on the last day of the
related Monthly Period, shall be distributed in the following order of priority:

(A) pro rata to the Holders of the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes (based on the Class A-1 Allocation
Amount, the Class A-2 Allocation Amount, the Class A-3 Allocation Amount and the
Class A-4 Allocation Amount, respectively, as of the close of business on the
last day of the related Monthly Period) until the Principal Balance of each such
Class is paid in full;

(B) for each Distribution Date beginning on the Distribution Date on which the
Class A Principal Balance has been paid in full, to the Holders of the Class B
Notes first to pay any unpaid Required Class B Coverage Amount, and second to
pay principal until the Class B Principal Balance is paid in full;

(C) for each Distribution Date beginning on the Distribution Date on which the
Class B Principal Balance has been paid in full, to the VFN Holders until the
VFN Principal Balance is paid in full; and

(D) for each Distribution Date beginning on the Distribution Date on which the
VFN Principal Balance has been paid in full, to the O/C Holder until the O/C
Outstanding Amount is paid in full;

(vi) during the Early Redemption Period, an amount, to the extent available, up
to the Allocation Amount as of the close of business on the last day of the
related Monthly Period, shall be distributed in the following order of priority:

(A) to the Class A-1 Noteholders until the Class A-1 Principal Balance has been
paid in full;

(B) for each Distribution Date beginning on the Distribution Date on which the
Class A-1 Principal Balance has been paid in full, to the Class A-2 Noteholders
until the Class A-2 Principal Balance has been paid in full;

(C) for each Distribution Date beginning on the Distribution Date on which the
Class A-2 Principal Balance has been paid in full, to the Class A-3 Noteholders
until the Class A-3 Principal Balance has been paid in full;

(D) for each Distribution Date beginning on the Distribution Date on which the
Class A-3 Principal Balance has been paid in full, to the Class A-4 Noteholders
until the Class A-4 Principal Balance has been paid in full;

 

27



--------------------------------------------------------------------------------

(E) for each Distribution Date beginning on the Distribution Date on which the
Class A-4 Principal Balance has been paid in full, to the Class B Noteholders
first to pay any unpaid Required Class B Coverage Amount, and second to pay
principal until the Class B Principal Balance has been paid in full;

(F) for each Distribution Date beginning on the Distribution Date on which the
Class B Principal Balance has been paid in full, to the VFN Holders until the
VFN Principal Balance has been paid in full; and

(G) for each Distribution Date beginning on the Distribution Date on which the
VFN Principal Balance has been paid in full, to the O/C Holder until the O/C
Outstanding Amount is paid in full;

(vii) the balance of such Available Principal Collections shall be paid to the
O/C Holder.

Section 4.06. Defaulted Amounts; Reduction Amounts. On each Determination Date,
the Servicer shall calculate the Series Default Amount, if any, for the related
Distribution Date. If, on any Distribution Date, the Series Default Amount for
the related Monthly Period exceeds the amount of Available Finance Charge
Collections available to be distributed pursuant to subsections 4.05(a)(vi),
(ix) and (xiii) with respect to such Monthly Period, the Allocation Amount shall
be reduced by the amount of such excess, but not by more than the Series Default
Amount for such Distribution Date (a “Reduction Amount”). The Reduction Amount
will also include, and the Allocation Amount shall be reduced by the amount of,
Reallocated Principal Collections.

(a) Reduction Amounts will first be applied to reduce the O/C Allocation Amount.
If such reduction would cause the O/C Allocation Amount to be a negative number
(without giving effect to the proviso in the definition of O/C Allocation
Amount), the O/C Allocation Amount will be reduced to zero and the VFN
Allocation Amount shall be reduced by the amount the O/C Allocation Amount would
have been reduced below zero;

(b) If such reduction of the VFN Allocation Amount would cause the VFN
Allocation Amount to be a negative number (without giving effect to the proviso
in the definition of VFN Allocation Amount), the VFN Allocation Amount will be
reduced to zero and the Class B Allocation Amount shall be reduced by the amount
by which the VFN Allocation Amount would have been reduced below zero;

(c) If such reduction of the Class B Allocation Amount would cause the Class B
Allocation Amount to be a negative number (without giving effect to the proviso
in the definition of Class B Allocation Amount), the Class B Allocation Amount
will be reduced to zero and the Class A-4 Allocation Amount shall be reduced by
the amount by which the Class B Allocation Amount would have been reduced below
zero;

(d) If such reduction of the Class A-4 Allocation Amount would cause the
Class A-4 Allocation Amount to be a negative number (without giving effect to
the proviso in the definition of Class A-4 Allocation Amount), the Class A-4
Allocation Amount will be reduced to zero and the Class A-3 Allocation Amount
shall be reduced by the amount by which the Class A-4 Allocation Amount would
have been reduced below zero;

 

28



--------------------------------------------------------------------------------

(e) If such reduction of the Class A-3 Allocation Amount would cause the Class
A-3 Allocation Amount to be a negative number (without giving effect to the
proviso in the definition of Class A-3 Allocation Amount), the Class A-3
Allocation Amount will be reduced to zero and the Class A-2 Allocation Amount
shall be reduced by the amount by which the Class A-3 Allocation Amount would
have been reduced below zero; and

(f) If such reduction of the Class A-2 Allocation Amount would cause the Class
A-2 Allocation Amount to be a negative number (without giving effect to the
proviso in the definition of Class A-2 Allocation Amount), the Class A-2
Allocation Amount will be reduced to zero and the Class A-1 Allocation Amount
shall be reduced, but not below zero, by the amount by which the Class A-2
Allocation Amount would have been reduced below zero.

The Allocation Amount shall be increased on any Distribution Date by the amount
of Available Finance Charge Collections with respect to the related Monthly
Period which are allocated and available for that purpose pursuant to
subsections 4.05(a)(vii), (x) and (xiv). Such increases of the Allocation Amount
shall be applied to increase the Class A-1 Allocation Amount, the Class A-2
Allocation Amount, the Class A-3 Allocation Amount, the Class A-4 Allocation
Amount, the Class B Allocation Amount and the VFN Allocation Amount, in that
order, in each case up to the amount of all prior Reduction Amounts for such
Class.

Section 4.07. Determination of LIBOR.

(a) On each LIBOR Determination Date, the Paying Agent shall determine LIBOR
(“LIBOR”) on the basis of the rate for deposits in Pounds Sterling for a
one-month period which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on such date. If such rate does not appear on Reuters Screen
LIBOR01 Page, the rate for that LIBOR Determination Date shall be determined on
the basis of the rates at which deposits in Pounds Sterling are offered by at
least two major banks, selected by the Servicer and provided to the Paying Agent
by written instruction, at approximately 11:00 a.m., London time, on that day to
prime banks in the London interbank market for a one-month period. The Paying
Agent shall request the principal London office of each of such two major banks
to provide a quotation of its rate. If at least two (2) such quotations are
provided, the rate for that LIBOR Determination Date shall be the arithmetic
mean of the quotations. If fewer than two quotations are provided as requested,
the rate for that LIBOR Determination Date will be the arithmetic mean of the
rates quoted by major banks in London, selected by the Servicer and provided to
the Paying Agent by written instruction, at approximately 11:00 a.m., London
time, on that day for loans in Pounds Sterling to leading European banks for a
one-month period.

(b) On each LIBOR Determination Date, the Paying Agent shall notify the Servicer
and the Transferor of LIBOR for the following Interest Period.

Section 4.08. VFN Increases.

(a) The VFN Holders agree, by their acceptance of the Variable Funding Notes, to
fund increases to the principal balance of the Variable Funding Notes on any
Business Day (an

 

29



--------------------------------------------------------------------------------

“Increase Date”) in an aggregate amount equal to the Net Purchase Requirement
with respect to such Business Day. The Servicer shall no later than 11:00 a.m.
on such Business Day notify the VFN Holders and the Transferor of the amount of
any additional funds that are required to fund the Net Purchase Requirement.

(b) After giving effect to all remittances made by or on behalf of the VFN
Holders with respect to the Net Purchase Requirement pursuant to subsection
4.08(a), the Indenture Trustee, on the written instruction of the Servicer,
shall promptly annotate the Note Register to reflect the Increase Amount with
respect to each Variable Funding Note.

[END OF ARTICLE IV]

 

30



--------------------------------------------------------------------------------

ARTICLE V

Distributions; Reports to Series 2007-One Noteholders

Section 5.01. Distributions.

(a) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-1 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Class A-1 Notes
pursuant to this Indenture Supplement.

(b) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-1 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture) such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay principal on the Class A-1 Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class A-1 Principal Balance.

(c) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-2 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Class A-2 Notes
pursuant to this Indenture Supplement.

(d) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-2 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture) such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay principal on the Class A-2 Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class A-2 Principal Balance.

(e) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-3 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Class A-3 Notes
pursuant to this Indenture Supplement.

(f) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-3 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture) such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay principal on the Class A-3 Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class A-3 Principal Balance.

(g) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-4 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Class A-4 Notes
pursuant to this Indenture Supplement.

 

31



--------------------------------------------------------------------------------

(h) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class A-4 Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture) such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay principal on the Class A-4 Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class A-4 Principal Balance.

(i) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class B Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Class B Notes
pursuant to this Indenture Supplement.

(j) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the Class B Noteholders of record on
the preceding Record Date (other than as provided in Section 10.02 of the
Indenture) such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay principal on the Class B Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the Class B Principal Balance.

(k) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the VFN Holders of record on the
preceding Record Date (other than as provided in Section 10.02 of the
Indenture), such amounts held by the Indenture Trustee that are allocated and
available on such Distribution Date to pay interest on the Variable Funding
Notes pursuant to this Indenture Supplement.

(l) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the VFN Holders of record on the
preceding Record Date (other than as provided in Section 10.02 of the Indenture)
such amounts held by the Indenture Trustee that are allocated and available on
such Distribution Date to pay principal on the Variable Funding Notes, as
applicable, pursuant to this Indenture Supplement up to a maximum amount on any
such date equal to the VFN Principal Balance.

(m) On each Distribution Date, the Paying Agent, in accordance with the Monthly
Servicing Statement, shall distribute to the O/C Holder of record on the
preceding Record Date (other than as provided in Section 10.02 of the Indenture)
such amounts held by the Indenture Trustee that are allocated and available to
the O/C Holder.

(n) The distributions to be made pursuant to this Section 5.01 are subject to
the provisions of Section 2.06 of the Transfer and Servicing Agreement,
Sections 5.05 and 10.02 of the Indenture and Section 8.01.

(o) Except as provided in Section 10.02 of the Indenture with respect to a final
distribution, distributions to Class A Noteholders, Class B Noteholders, the VFN
Holders and the O/C Holder hereunder shall be made by (i) wire transfer in
immediately available funds and (ii) without presentation or surrender of any
Series 2007-One Note or the O/C Certificate or the making of any notation
thereon.

 

32



--------------------------------------------------------------------------------

Section 5.02. Reports and Statements to Series 2007-One Noteholders.

(a) Not later than each Determination Date, the Servicer shall deliver to the
Transferor, the Issuer, the Indenture Trustee and the Paying Agent (i) a
statement substantially in the form of Exhibit E prepared by the Servicer (the
“Monthly Servicing Statement”), (ii) a certificate of a Servicing Officer
substantially in the form attached thereto, and (iii) the payment instructions
attached as Schedule A to the Indenture.

(b) A copy of each statement or certificate provided pursuant to
subsection 5.02(a) shall be delivered by the Servicer to each Series 2007-One
Noteholder and, upon written request to the Servicer, to any owner of a security
entitlement thereto.

(c) On or before January 31 of each calendar year, beginning with calendar year
2008, the Paying Agent, on behalf of the Indenture Trustee, shall furnish or
cause to be furnished to each Person who at any time during the preceding
calendar year was a Series 2007-One Noteholder, a statement prepared by the
Servicer containing the information which is required to be contained in the
statement to Series 2007-One Noteholders, as set forth in subsection 5.02(a)
aggregated for such calendar year or the applicable portion thereof during which
such Person was a Series 2007-One Noteholder, together with other information as
is required to be provided by an issuer of indebtedness under the Code. Such
obligation of the Paying Agent shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Paying
Agent pursuant to any requirements of the Code as from time to time in effect.

[END OF ARTICLE V]

 

33



--------------------------------------------------------------------------------

ARTICLE VI

Series 2007-One Redemption Events; Voting

Section 6.01. Series 2007-One Redemption Events. If any one of the following
events shall occur with respect to Series 2007-One:

(a)(i) the Transferor or the Servicer shall fail to make any payment or deposit
required to be made by it by the terms of the Transfer and Servicing Agreement,
the Indenture or this Indenture Supplement on or before the date occurring two
(2) Business Days after the date such payment or deposit is required to be made
therein or herein or (ii) the Issuer, other than as described in subsection
6.01(e), or the Servicer shall fail to observe or perform any other covenants or
agreements required by the Transfer and Servicing Agreement, the Indenture or
this Indenture Supplement to be observed or performed by it, which failure has a
material adverse effect on the Series 2007-One Noteholders and which continues
unremedied for a period of ten (10) days after the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Transferor and the Servicer by the Indenture Trustee, or to the Transferor, the
Servicer and the Indenture Trustee by the Required Investors;

(b) any representation or warranty made by (i) the Transferor in the Transfer
and Servicing Agreement or (ii) the Issuer in the Indenture or this Indenture
Supplement, shall prove to have been incorrect in any material respect when made
or when delivered, which continues to be incorrect for a period of sixty
(60) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Transferor and the Issuer by
the Indenture Trustee, or to the Transferor, the Issuer and the Indenture
Trustee by the Required Investors, and as a result of which the interests of the
Series 2007-One Noteholders are materially and adversely affected for such
period; provided, however, that an Early Redemption Event pursuant to this
subsection 6.01(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement;

(c) any Servicer Default shall occur which has a material adverse effect on the
Series 2007-One Noteholders;

(d) the Indenture Trustee shall, for any reason, fail to have a valid and
perfected first priority security interest in such of the Receivables as shall
constitute a material portion of the Trust Estate;

(e) the Issuer shall fail to pay the Class A-1 Monthly Interest to the Class A-1
Noteholders, the Class A-2 Monthly Interest to the Class A-2 Noteholders, the
Class A-3 Monthly Interest to the Class A-3 Noteholders or the Class A-4 Monthly
Interest to the Class A-4 Noteholders for any Monthly Period on or before the
date occurring five (5) Business Days after the related Distribution Date;

(f)(i) the Account Owner shall cease, or become unable, for any reason, to
transfer Eligible Receivables as provided in the RB Receivables Purchase
Agreement; (ii) CIAC

 

34



--------------------------------------------------------------------------------

shall cease, or become unable, for any reason, to transfer Eligible Receivables
as provided in the CIAC Receivables Purchase Agreement; (iii) the Transferor
shall cease, or become unable, for any reason, to transfer Eligible Receivables
as provided in the Transfer and Servicing Agreement; or (iv) the Account Owner
shall cease to settle newly generated Receivables under applicable VISA credit
card agreements;

(g) any draw on the Variable Funding Notes is not funded within three
(3) Business Days of the day such funding is required to be made;

(h) the Senior Subordinated Principal Percentage shall be less than the ER
Subordinated Principal Percentage Trigger as of the last day of the prior
Monthly Period;

(i) the Class B Subordinated Principal Percentage shall be less than 14.0% as of
the last day of the prior Monthly Period;

(j) at any time after the Equity Lockout Period, the three-month average Net
Yield shall be less than -6.00%;

(k) commencing with the 18th Distribution Date following the Closing Date, the
Class B Notes remain outstanding and the twelve-month average Net Yield shall be
less than 0.00%;

(l) any reduction of the Class A Allocation Amount or the Class B Allocation
Amount as a result of the application of a Reduction Amount; or

(m) the occurrence of an Event of Default with respect to Series 2007-One and
acceleration of the maturity of the Series 2007-One Notes in accordance with
Section 5.03 of the Indenture;

(n) (i) a transfer of any direct or indirect interest in Partridge Funding
Corporation that shall cause outstanding interest in Partridge Funding
Corporation held by CompuCredit Corporation to be less than the lesser of
(1) £25,000,000 or (2) 60% of the O/C Outstanding Amount prior to such Transfer,
or (ii) a Transfer of any direct or indirect interest in the O/C Certificate
that shall cause the O/C Outstanding Amount held by Partridge Funding
Corporation to be less than the lesser of (1) £25,000,000 or (2) 60% of the O/C
Outstanding Amount prior to such Transfer;

then, in the case of any event described in subparagraph (a), (b), (l) or
(n) after the applicable grace period, if any, set forth in such subparagraphs,
the Indenture Trustee may, and at the written direction of the Required
Investors shall, by notice then given in writing to the Issuer, the Transferor
and the Servicer, declare that a “Series Redemption Event” with respect to
Series 2007-One (a “Series 2007-One Redemption Event”) has occurred as of the
date of such notice, and, in the case of any event described in subparagraph
(c), (d), (e), (f), (g), (h), (i), (j), (k) or (m) a Series 2007-One Redemption
Event shall occur without any notice or other action on the part of the
Indenture Trustee or the Series 2007-One Noteholders immediately upon the
occurrence of such event.

[END OF ARTICLE VI]

 

35



--------------------------------------------------------------------------------

ARTICLE VII

Redemption of Series 2007-One Notes; Series Termination

Section 7.01. Administrative Redemption; Final Distributions.

(a) On any day occurring on or after the date on which the Allocation Amount is
reduced to 10% or less of the Initial Allocation Amount, the Issuer shall have
the option to purchase the Series 2007-One Notes (an “Administrative
Redemption”) at a purchase price equal to (i) if such day is a Distribution
Date, the Redemption Amount for such Distribution Date or (ii) if such day is
not a Distribution Date, the Redemption Amount for the Distribution Date first
following such day.

(b) The Issuer shall give the Servicer, the Transferor and the Indenture Trustee
at least 30 days prior written notice of the date on which it intends to
exercise such Administrative Redemption. The Issuer shall deposit the Redemption
Amount into the Collection Account on the Business Day prior to the day of such
Administrative Redemption. Such Administrative Redemption is subject to payment
in full of the Redemption Amount. The Redemption Amount shall be distributed as
set forth in subsection 8.01(b) and the holders of the Series 2007-One Notes
shall transfer such Notes to the Issuer.

Section 7.02. Series Termination. On the Stated Maturity Date, the right of the
Series 2007-One Noteholders to receive payments from the Issuer will be limited
solely to the right to receive payments pursuant to Section 5.05 of the
Indenture.

[END OF ARTICLE VII]

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

Redemption of Series 2007-One Notes; Final Distributions

Section 8.01. Sale of Receivables or Redemption of the Series 2007-One Notes and
the O/C Certificate pursuant to Sections 5.05 and 5.17 of the Indenture and
Sections 7.01 and 8.01 of this Indenture Supplement.

(a) The amount to be paid by the Transferor with respect to Series 2007-One in
connection with a reassignment of Receivables to the Transferor pursuant to
Section 2.06 of the Transfer and Servicing Agreement shall equal the Redemption
Amount for the first Distribution Date following the Monthly Period in which the
reassignment obligation arises under the Transfer and Servicing Agreement.

(b) With respect to the Redemption Amount deposited into the Collection Account
pursuant to Section 7.01 or subsection 8.01(a) or any amounts allocable to the
Series 2007-One Notes and the O/C Certificate deposited into the Collection
Account pursuant to Sections 5.05 and 5.17 of the Indenture, the Indenture
Trustee shall, in accordance with the written direction of the Servicer, not
later than 9:00 a.m., London time, on the related Distribution Date, make
deposits or distributions of the following amounts (in the priority set forth
below and, in each case after giving effect to any deposits and distributions
otherwise to be made on such date) in same day funds: (i) the Monthly Fees on
such Distribution Date will be distributed pro rata to the Trust Administrator,
the Owner Trustee, the Indenture Trustee, the Servicer, the Backup Servicer and
the Account Owner; (ii) (x) the Class A-1 Principal Balance on such Distribution
Date will be distributed to the Paying Agent for payment to the Class A-1
Noteholders, and (y) an amount equal to the sum of (A) the Class A-1 Monthly
Interest for such Distribution Date and (B) any Class A-1 Additional Interest
not distributed on a prior Distribution Date will be distributed to the Paying
Agent for payment to the Class A-1 Noteholders; (iii) (x) the Class A-2
Principal Balance on such Distribution Date will be distributed to the Paying
Agent for payment to the Class A-2 Noteholders, and (y) an amount equal to the
sum of (A) the Class A-2 Monthly Interest for such Distribution Date and (B) any
Class A-2 Additional Interest not distributed on a prior Distribution Date will
be distributed to the Paying Agent for payment to the Class A-2 Noteholders;
(iv) (x) the Class A-3 Principal Balance on such Distribution Date will be
distributed to the Paying Agent for payment to the Class A-3 Noteholders, and
(y) an amount equal to the sum of (A) the Class A-3 Monthly Interest for such
Distribution Date and (B) any Class A-3 Additional Interest not distributed on a
prior Distribution Date will be distributed to the Paying Agent for payment to
the Class A-3 Noteholders; (v) (x) the Class A-4 Principal Balance on such
Distribution Date will be distributed to the Paying Agent for payment to the
Class A-4 Noteholders, and (y) an amount equal to the sum of (A) the Class A-4
Monthly Interest for such Distribution Date and (B) any Class A-4 Additional
Interest not distributed on a prior Distribution Date will be distributed to the
Paying Agent for payment to the Class A-4 Noteholders; (vi) (x) the Class B
Principal Balance on such Distribution Date will be distributed to the Paying
Agent for payment to the Class B Noteholders, and (y) an amount equal to the sum
of (A) the Class B Monthly Interest for such Distribution Date and (B) any Class
B Additional Interest not distributed on a prior

 

37



--------------------------------------------------------------------------------

Distribution Date will be distributed to the Paying Agent for payment to the
Class B Noteholders; (vii) (x) the VFN Principal Balance on such Distribution
Date will be distributed to the Paying Agent for payment to the VFN Holders and
(y) an amount equal to the sum of (A) the VFN Monthly Interest for such
Distribution Date and (B) any VFN Additional Interest not distributed on a prior
Distribution Date will be distributed to the Paying Agent for payment to the VFN
Holders; and (viii) the O/C Outstanding Amount on such Distribution Date will be
distributed to the Paying Agent for payment to the O/C Holder.

(c) Notwithstanding anything to the contrary in this Indenture Supplement or the
Indenture, all amounts distributed to the Paying Agent pursuant to subsection
8.01(b) for payment to the Series 2007-One Noteholders shall be deemed
distributed in full to the Series 2007-One Noteholders on the date on which such
funds are distributed to the Paying Agent pursuant to this Section.

[END OF ARTICLE VIII]

 

38



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous Provisions

Section 9.01. Ratification of Indenture. As supplemented by this Indenture
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Indenture Supplement shall be read, taken
and construed as one and the same instrument.

Section 9.02. Counterparts. This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original or facsimile, but all of which shall constitute one
and the same instrument.

Section 9.03. Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 9.04. Successors and Assigns. This Indenture Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

Section 9.05. Tax Matters.

(a) Notwithstanding anything to the contrary herein, each of the Paying Agent,
Servicer or Indenture Trustee shall be entitled to withhold any amount that it
reasonably determines in its sole discretion is required to be withheld pursuant
to Section 1446 of the Code and any related treasury regulations and such amount
shall be deemed to have been paid for all purposes of the Indenture.

(b) Each of the Class A Noteholders and each of the Class B Noteholders agrees
that prior to the date on which the first interest payment hereunder is due
thereto, it will provide to the Transferor and the Indenture Trustee (i) a duly
completed copy of United States Internal Revenue Service Form W-9 or successor
applicable or required forms, and (ii) such other forms and information as may
be reasonably required to confirm the availability of any applicable exemption
from United States federal, state or local withholding taxes. For the avoidance
of doubt, the foregoing requirement is intended to, and the parties hereto agree
that it shall, preclude any Transfer of a Note to a person who is not a “U.S.
person” for federal income tax purposes. Each Class A Noteholder and each Class
B Noteholder agrees to provide to the Transferor and the Indenture Trustee, like
additional subsequent duly completed forms (subject to like consent)
satisfactory to the Transferor and the Indenture Trustee on or before the date
that any such form expires or becomes obsolete, or upon the occurrence of any
event requiring an amendment, resubmission or change in the most recent form
previously delivered by it, and to provide such extensions or renewals as may be
reasonably requested by the Servicer or the Indenture Trustee.

 

39



--------------------------------------------------------------------------------

Each Class A Noteholder and each Class B Noteholder certifies, represents and
warrants that as of the date of this Agreement, or in the case of such a Class A
Noteholder or Class B Noteholder which is an assignee as of the date of such
Note Assignment, that it is and will remain the sole beneficial owner of its
interest in the Notes for U.S. federal income tax purposes and that it is
entitled (x) to receive payments under this Indenture Supplement without
deduction or withholding of any United States federal income taxes and (y) to an
exemption from United States backup withholding tax. Each such Class A
Noteholder and each such Class B Noteholder represents and warrants that it
shall pay any taxes imposed on such Class A Noteholder or Class B Noteholder
attributable to its interest in the Class A Notes or the Class B Notes, as
applicable.

(c) Each Class A Noteholder and each Class B Noteholder agrees with the
Transferor and the Servicer that: (a) such Class A Noteholder or such Class B
Noteholder will deliver to the Transferor on or before the Closing Date or the
effective date of any participation or Note Assignment a letter (an “Investment
Letter”) in the form of Exhibit F, executed by such Class A Noteholders, Class B
Noteholders or assignee Class A Noteholder or assignee Class B Noteholder, as
applicable, in the case of a Note Assignment, or by the Participant, in the case
of a participation, with respect to the purchase by such Class A Noteholder,
Class B Noteholder or Participant of a portion of an interest relating to the
Class A Notes or the Class B Notes, as applicable, and (b) all of the statements
made by such Class A Noteholder, Class B Noteholder or Participant, as
applicable, in its Investment Letter shall be true and correct as of the date
made.

(d) Each Class A Noteholder and each Class B Noteholder by its holding of an
interest in the Class A Notes or the Class B Notes, as applicable, hereby
severally represents, warrants and covenants, and each Class A Noteholder and
each Class B Noteholder that acquires an interest in the Class A Notes or the
Class B Notes, as applicable, by Note Assignment shall be deemed to have
severally represented, warranted and covenanted upon such Note Assignment that:
(i) such Class A Noteholder or such Class B Noteholder has not acquired and
shall not sell, trade or transfer any interest in the Class A Notes or Class B
Notes, as applicable, nor cause any interest in the Class A Notes or the Class B
Notes, as applicable, to be marketed, on or through either (A) an “established
securities market (or the substantial equivalent thereof)” within the meaning of
Section 7704(b)(1) of the Code (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (B) a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704(b)(2) of the
Code (including a market wherein interests in the Class A Notes or the Class B
Notes, as applicable, are regularly quoted by any person making a market in such
interests and a market wherein any person regularly makes available bid or offer
quotes with respect to interests in the Class A Notes or the Class B Notes, as
applicable, and stands ready to effect buy or sell transactions at the quoted
prices for itself or on behalf of others), and (ii) unless the Transferor and
the Servicer consent otherwise, such Class A Noteholder or Class B Noteholder,
as applicable, (A) is properly classified as, and shall remain classified as, a
“corporation” as described in Section 7701(a)(3) of the Code and (B) is not, and
shall not become, an “S corporation” as described in Section 1361 of the Code.
Each Class A Noteholder and each Class B Noteholder represents, warrants and
covenants that it shall (A) cause each of its Participants otherwise permitted
hereunder to make representations, warranties and covenants similar to the
foregoing for the benefit of the Servicer, the Transferor and the Issuer at the
time such Participant becomes a Participant and (B) forward a copy of such
representations, warranties and covenants to the Indenture Trustee. In the event
of any breach of the

 

40



--------------------------------------------------------------------------------

representation, warranty and covenant of a Class A Noteholder, Class B
Noteholder or its Participant that such Class A Noteholder or Class B Noteholder
or Participant shall remain classified as a corporation other than an S
corporation, such Class A Noteholder or Class B Noteholder shall notify the
Transferor and the Servicer promptly upon such Class A Noteholder’s or Class B
Noteholder’s becoming aware of such breach, and thereupon the Class A Noteholder
or Class B Noteholder hereby agrees to use reasonable efforts to procure a
replacement investor which is acceptable to the Transferor and the Servicer not
so affected to replace such affected Class A Noteholder or Class B Noteholder,
as applicable. In any such event, the Transferor or the Servicer shall also have
the right to procure a replacement investor. Each affected Class A Noteholder or
Class B Noteholder hereby agrees to take all actions necessary to permit a
replacement investor to succeed to its rights and obligations hereunder. Each
Class A Noteholder or Class B Noteholder which has a Participant which has
breached its representation, warranty and covenant that it shall remain
classified as a corporation other than an S corporation hereby agrees (without
limiting the right of the Transferor or the Servicer to procure a replacement
investor for such Class A Noteholder or Class B Noteholder, as applicable, as
provided above in this paragraph) to notify the Transferor and the Servicer of
such breach promptly upon such Class A Noteholder’s or Class B Noteholder’s
becoming aware thereof and to use reasonable efforts to procure a replacement
Participant, as applicable, not so affected which is acceptable to the
Transferor and the Servicer to replace any such Participant.

(e) Subject to the provisions of subsection (g), each Class A Noteholder or
Class B Noteholder may at any time sell, assign or otherwise transfer, to the
extent of such Class A Noteholder’s or Class B Noteholder’s interest in the
Class A Notes or Class B Notes, as applicable (each, a “Note Assignment”), all
or part of its interest in the Class A Notes or Class B Notes, as applicable, to
any Permitted Transferee without the consent of the Servicer and the Transferor,
or to any Person to which the Servicer and the Transferor may consent, which
consent shall not be unreasonably withheld; provided that such withholding shall
be deemed reasonable if following such proposed Note Assignment the number of
Private Holders would exceed 80 or the Issuer would otherwise be in jeopardy of
being treated as taxable as a publicly traded partnership pursuant to
Section 7704 of the Code (it being understood and agreed that the Indenture
Trustee shall have no obligation to monitor the foregoing), all or part of its
interest in the Class A Notes or Class B Notes, as applicable; provided,
however, that any Note Assignment shall be void unless (i) the minimum amount of
such Note Assignment shall be £5,000,000, (ii) such assignee Class A Noteholder
or Class B Noteholder, as applicable, shall comply with this Section 9.05 and
shall have delivered to the Indenture Trustee, prior to the effectiveness of
such Note Assignment, a copy of an agreement under which such assignee Class A
Noteholder or Class B Noteholder, as applicable, has made the representations,
warranties and covenants required to be made pursuant to this Section 9.05,
(iii) following the Note Assignment there shall not be in the aggregate either
more than 33 record owners, beneficial owners of an interest in or Participants
holding an interest in the Class A Notes or the Class B Notes and (iv) such
proposed assignee shall provide the forms described in clauses (i) and (ii) of
subsection 9.05(b) in the manner described therein. In connection with any Note
Assignment to a Person other than a Permitted Transferee, the assignor Class A
Noteholder or Class B Noteholder, as applicable, shall request in writing to the
Indenture Trustee (who shall promptly deliver it to the Servicer and the
Transferor) for the consent of the Servicer and the Transferor (the Servicer and
the Transferor shall respond to any such request within ten Business Days after
its receipt and the Servicer shall withhold such consent only as described in
this paragraph) it being understood that the obtaining of such consent is a
condition to the effectiveness of the Note Assignment in such case.

 

41



--------------------------------------------------------------------------------

(f) Subject to the provisions of subsection (g), any Class A Noteholder or Class
B Noteholder may at any time grant a participation in all or part (but not less
than £5,000,000) of its interest in Class A Notes or Class B Notes, as
applicable, to (i) any Permitted Transferee without the consent of the Servicer
and the Transferor, or (ii) any Person to whom the Servicer and the Transferor
may consent (each such Person, a “Participant”), which consent shall not be
unreasonably withheld; provided that such withholding shall be deemed reasonable
if following such proposed participation the number of Private Holders would
exceed 80 or the Issuer would otherwise be in jeopardy of being treated as
taxable as a publicly traded partnership pursuant to section 7704 of the Code it
being understood and agreed that the Indenture Trustee shall have no obligation
to monitor the foregoing); provided, however, that such participation shall be
void, unless (i) such Participant complies with the applicable provisions of
this Section 9.05, (ii) such Class A Noteholder or such Class B Noteholder, as
applicable, delivers to the Indenture Trustee, prior to the effectiveness of its
participation, a copy of an agreement under which such Participant has made the
representations, warranties and covenants required to be made pursuant to this
Section and (iii) there shall not be in the aggregate either more than 33 record
owners, beneficial owners of an interest in or Participants holding an interest
in the Class A Notes or the Class B Notes after giving effect to such
participation. In connection with the granting of any such participation to any
Person other than a Permitted Transferee, the granting Class A Noteholder or
Class B Noteholder, as applicable, shall provide a written request to the
Indenture Trustee (who shall promptly deliver it to the Servicer and the
Transferor) for the consent of the Servicer and the Transferor to the granting
of the specified interest to any identified prospective Participant. The
Servicer and the Transferor shall respond to any such request within ten
Business Days after its receipt, it being understood that the obtaining of such
consent is a condition to the effectiveness of a participation in such case.
Each Class A Noteholder and each Class B Noteholder hereby acknowledges and
agrees that any such participation will not alter or affect in any way
whatsoever such Class A Noteholder’s or Class B Noteholder’s direct obligations
hereunder and that the Transferor and the Servicer shall have no obligation to
have any communication or relationship whatsoever with any Participant of such
Class A Noteholder or Class B Noteholder, as applicable, in order to enforce the
obligations of such Class A Noteholder or Class B Noteholder, as applicable,
hereunder. Each Class A Noteholder and each Class B Noteholder shall promptly
notify the Indenture Trustee (which shall promptly notify the Transferor and the
Servicer) in writing of the identity and interest of each Participant upon any
such disposition. As a condition of granting any participation, the Class A
Noteholder or Class B Noteholder, as applicable, hereby agrees to deliver to the
Servicer and the Transferor a certification of the proposed Participant pursuant
to which the Participant certifies, represents and warrants that (i) such
Participant is entitled to (x) receive payments with respect to its
participation without deduction or withholding of any United States federal
income taxes and (y) an exemption from United States backup withholding tax,
(ii) prior to the date on which the first interest payment is due to the
Participant, such Class A Noteholder or Class B Noteholder will provide to the
Transferor and Indenture Trustee, the forms described in clauses (i) and (ii) of
subsection 9.05(b) as though the Participant were a Class A Noteholder or Class
B Noteholder, as applicable, (iii) such Class A Noteholder or such Class B
Noteholder, as applicable, similarly will provide subsequent forms as described
in subsection 9.05(b) with respect to such Participant as though it were a
Class A Noteholder or Class B Noteholder, as applicable, (iv) such

 

42



--------------------------------------------------------------------------------

Participant is and will remain the beneficial owner of the Participated Notes
for U.S. federal income tax purposes, and (v) without diminution of any tax
gross-up pursuant to the Note Purchase Agreement, such Participant will pay any
taxes imposed on its participation interest in the Class A Notes or the Class B
Notes, as applicable.

(g) Except (i) as provided in subsections (e) and (f) above, (ii) in connection
with any pledge to any Federal Reserve Bank to secure any obligation of a
Class A Noteholder or a Class B Noteholder, or (iii) in connection with a
Qualified Securitization Pledge, no Class A Noteholder or Class B Noteholder may
sell, transfer, assign, exchange, participate or otherwise convey or pledge,
hypothecate, rehypothecate, or otherwise grant a security interest in or dispose
of or transfer in any manner (each, a “Transfer”) any direct or indirect
interest in a Class A Note or Class B Note, as applicable, and each such
Noteholder further acknowledges and agrees that any purported Transfer in
violation of this subsection shall be null and void ab initio.

(h) To the extent that any Class A Conduit Investor or any Conduit Assignee or
any Class B Investor (in each case as defined in the Note Purchase Agreement)
cannot represent that it is a “corporation” as described in Section 7701(a)(3)
of the Code pursuant to subsection (d) and the Note Purchase Agreement, the
Transferor and Servicer will be deemed to consent to the holding of an interest
in a Class A Note or Class B Note by such Class A Conduit Investor or any
Conduit Assignee or a Class B Investor pursuant to such subsection if such
Class A Noteholder or Class B Noteholder represents, warrants and covenants
that, (i) for U.S. federal income tax purposes, (A) the Class A Noteholder or
Class B Noteholder is and will remain (1) a domestic partnership as described in
Section 7701(a)(2) and (a)(4) of the Code or (2) disregarded as an entity
separate from its owner, which owner (a) is and will remain properly classified
as a “domestic corporation” as described in section 7701(a)(3) and (a)(4) of the
Code and (b) is not and will not become an “S” corporation as described in
section 1361 of the Code; and (B) such Class A Noteholder or Class B Noteholder
(or, in the event the Class A Noteholder or Class B Noteholder is disregarded as
an entity separate from its owner, such owner) is and will remain properly
treated as the owner of the Class A Note or Class B Note, respectively; (ii) if,
for federal income tax purposes, the Class A Note or Class B Note is treated as
an equity interest in a partnership (a “Trust Partnership”) and such Class A
Noteholder or Class B Noteholder, respectively is treated as a partnership,
(A) no purpose of the Class A Noteholder’s or Class B Noteholder’s ownership of
the Class A Note or Class B Note, respectively, is to permit any Trust
Partnership to satisfy the 100-partner limitation in Treasury Regulation section
1.7704 1(h)(1)(ii); (B) not more than 50% of the value of each and every
beneficial owner’s interest in such Class A Noteholder or Class B Noteholder,
respectively, is or, at any time, will be attributable to the aggregate value of
the Class A Note or Class B Note and any other interests in any Trust
Partnership held by such Class A Noteholder or Class B Noteholder, respectively;
and (C) no more than one (1) person will be treated as a “partner” in any Trust
Partnership under Treasury Regulation section 1.7704-1(h)(3) solely by reason of
such Class A Noteholder’s or Class B Noteholder’s ownership of the Class A Note
or Class B Note, respectively. Each such Class A Noteholder and Class B
Noteholder represents, warrants and covenants that it shall (i) cause each of
its Participants otherwise permitted hereunder and under the Note Purchase
Agreement to make representations, warranties and covenants as required by this
Section 9.05 (including, pursuant to subsection (d) hereof, the representation
that such Participant is a “corporation” as described in Section 7701(a)(3) of
the Code) and the Note Purchase Agreement for the benefit of the Servicer, the
Transferor and the Trust at the time such Participant became a

 

43



--------------------------------------------------------------------------------

Participant and (ii) forward a copy of such representations, warranties and
covenants to the Indenture Trustee. In the event of any breach of the
representation, warranty and covenant of a Class A Conduit Investor or any
Conduit Assignee or Class B Investor that is set forth in clauses (i) and
(ii) of the first sentence of this paragraph, or of its Participant that such
Participant shall remain classified as a corporation other than an S
corporation, such Class A Noteholder or Class B Noteholder shall notify the
Transferor and the Servicer promptly upon such Class A Noteholder’s or Class B
Noteholder’s becoming aware of such breach, and thereupon the Class A Noteholder
or Class B Noteholder hereby agrees to use reasonable efforts to procure a
replacement investor not so affected which is a Permitted Assignee or is
otherwise reasonably acceptable to the Transferor and the Servicer to replace
such affected Class A Noteholder or Class B Noteholder. In any such event, the
Transferor and Servicer shall also have the right to procure a replacement
investor; provided, however that the foregoing right of the Transferor and
Servicer with respect to the Class A Notes shall be subject to the Class A
Noteholder not having promptly procured a replacement investor pursuant to and
meeting the requirements of the preceding sentence. Each affected Class A
Noteholder and Class B Noteholder hereby agrees to take all actions necessary to
permit a replacement investor to succeed to its rights and obligations
hereunder. Each Class A Noteholder or Class B Noteholder which has a Participant
which has breached its representation, warranty and covenant that it shall
remain classified as a corporation other than an S corporation hereby agrees
(without limiting the right of the Transferor or the Servicer to procure a
replacement investor for such Class A Noteholder or Class B Noteholder,
respectively, as provided above in this paragraph) to notify the Transferor and
the Servicer of such breach promptly upon such Class A Noteholder’s or Class B
Noteholder’s becoming aware thereof and to use reasonable efforts to procure a
replacement Participant, as applicable, not so affected which is a Permitted
Assignee or is otherwise acceptable to the Transferor and the Servicer to
replace any such Participant. Such Class A Noteholder and Class B Noteholder
will provide such continuing assurances, comfort, evidence and information in
support of and in connection with the continuing truth of the representations
and compliance with the covenants and agreements set forth in this paragraph
(h) as the Transferor and the Servicer may reasonably request from time to time.

Section 9.06. Covenant of O/C Holder. The O/C Holder hereby acknowledges and
agrees to comply with Section 3.14 of the Indenture and Sections 2.06 and 5.06
of the Trust Agreement.

Section 9.07. Transfer of the Variable Funding Notes and the O/C Certificate.
Notwithstanding anything to the contrary in this Indenture Supplement, no
interest in a Variable Funding Note or the O/C Certificate may be directly or
indirectly sold, conveyed, assigned, hypothecated, pledged, participated,
exchanged or otherwise transferred (i) except to a Person who is a “United
States person” for United States federal income tax purposes, and (ii) without
the consent of the Required Investors, and any Transfer in violation of these
requirements shall be null and void ab initio.

Section 9.08. Event of Default. For purposes of Section 5.02(b) of the
Indenture, a failure to pay any interest on the Variable Funding Note when the
same becomes due and payable shall not constitute an Event of Default.

 

44



--------------------------------------------------------------------------------

Section 9.09. Disclosure of Tax Treatment. Notwithstanding any other express or
implied agreement to the contrary, each of the Issuer, the O/C Holder and the
Series 2007-One Noteholders are hereby deemed to agree that they (or their
employees, representatives, or other agents), may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
any transaction relating to the Issuer, the O/C Holder or the Series 2007-One
Notes.

Section 9.10. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Indenture Supplement is executed and delivered
by Wilmington Trust FSB, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust FSB
but is made and intended for the purpose of binding only the Issuer and
(c) under no circumstances shall Wilmington Trust FSB be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Indenture Supplement or the other
Transaction Documents to which the Issuer is a party.

Section 9.11. Rights of the Indenture Trustee and the Paying Agent. Each of the
Paying Agent and the Indenture Trustee shall be entitled to all of the same
rights, protections, immunities and indemnities set forth in the Indenture.

[END OF ARTICLE IX]

[SIGNATURE PAGE FOLLOWS]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
date first above written.

 

PARTRIDGE ACQUIRED PORTFOLIO BUSINESS TRUST, as Issuer

By:

  WILMINGTON TRUST FSB, not in its individual capacity, but solely as Owner
Trustee

By:

 

/s/ Jim Lawler

Name:

  Jim Lawler

Title:

  Vice President DEUTSCHE BANK AG, LONDON BRANCH, as Paying Agent

By:

 

/s/ Darren Levene

Name:

  Darren Levene

Title:

  Vice President

By:

 

/s/ Clive Rakestrow

Name:

  Clive Rakestrow

Title:

  Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee

By:

 

/s/ Michele HY Voon

Name:

  Michele HY Voon

Title:

  Attorney-in-fact

By:

 

/s/ Dorit Ritter-Haddad

Name:

  Dorit Ritter-Haddad

Title:

  Attorney-in-fact

[Signature Page to Indenture Supplement]



--------------------------------------------------------------------------------

COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION, as Servicer

By:

 

/s/ Joshua C. Miller

Name:

  Joshua C. Miller

Title:

  Assistant Secretary

The undersigned agrees to be bound by the provisions of Section 9.07 of this
Indenture Supplement:

 

PARTRIDGE FUNDING CORPORATION, as O/C Holder

By:

 

/s/ Rebecca Howell

Name:

  Rebecca Howell

Title:

  Assistant Secretary

[Signature Page to Indenture Supplement]